Exhibit 10.1

CREDIT AGREEMENT

relating to a

US$2,500,000,000 REVOLVING CREDIT FACILITY

(including a US$700,000,000 swingline option)

Dated as of 29 March 2010

among

PHILIP MORRIS INTERNATIONAL INC.

and

THE INITIAL LENDERS NAMED HEREIN

and

J.P. MORGAN EUROPE LIMITED

as Facility Agent

and

JPMORGAN CHASE BANK, N.A.

as Swingline Agent

and

J.P. MORGAN PLC

DEUTSCHE BANK SECURITIES INC.

CITIGROUP GLOBAL MARKETS LIMITED

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

GOLDMAN SACHS CREDIT PARTNERS L.P.

RBS SECURITIES INC.

as Mandated Lead Arrangers and Bookrunners

HUNTON & WILLIAMS LLP

New York



--------------------------------------------------------------------------------

Table of Contents

 

          Page

1.

   DEFINITIONS AND ACCOUNTING TERMS    1

1.1.

   Certain Defined Terms    1

1.2.

   Computation of Time Periods    11

1.3.

   Accounting Terms    11

2.

   AMOUNTS AND TERMS OF THE ADVANCES    12

2.1.

   The Revolving Credit Advances    12

2.2

   Type of Revolving Credit Advances    12

2.3.

   Making the Revolving Credit Advances    12

2.4.

   Repayment of Revolving Credit Advances    14

2.5.

   Interest on Revolving Credit Advances    14

2.6.

   Absence of Interest Period for Revolving Credit Advances    14

2.7.

   Interest Rate Determination for Revolving Credit Advances    14

2.8.

   The Swingline Advances    15

2.9.

   Making the Swingline Advances    16

2.10.

   Repayment of Swingline Advances    18

2.11.

   Interest on Swingline Advances    18

2.12.

   Fees    19

2.13.

   Optional Termination or Reduction of the Commitments    19

2.14.

   Prepayments of Advances    19

2.15.

   Increased Costs    20

2.16.

   Illegality    21

2.17.

   Payments and Computations    22

2.18.

   Taxes    23

2.19.

   Sharing of Payments, Etc.    26

2.20.

   Evidence of Debt    26

2.21.

   Defaulting Lenders    27

2.22.

   Use of Proceeds    28

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

3.    CONDITIONS TO EFFECTIVENESS AND LENDING    28 3.1.    Conditions Precedent
to Effectiveness    28 3.2.    Initial Advance to Each Designated Subsidiary   
30 3.3.    Conditions Precedent to Each Borrowing    30 4.    REPRESENTATIONS
AND WARRANTIES    31 4.1.    Representations and Warranties of PMI    31 5.   
COVENANTS OF PMI    32 5.1.    Affirmative Covenants    32 5.2.    Negative
Covenants    33 6.    EVENTS OF DEFAULT    35 6.1.    Events of Default    35
6.2.    Lenders’ Rights upon Event of Default    37 7.    THE AGENTS    37 7.1.
   Authorization and Action    37 7.2.    Agents’ Reliance, Etc.    38 7.3.   
JPMEL and Affiliates    38 7.4.    Lender Credit Decision    38 7.5.   
Indemnification    39 7.6.    Successor Agents    40 7.7.    Mandated Lead
Arrangers and Bookrunners    40 8.    GUARANTY    40 8.1.    Guaranty    40 8.2.
   Guaranty Absolute    40 8.3.    Waivers    41 8.4.    Continuing Guaranty   
41

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

9.    MISCELLANEOUS    42 9.1.    Amendments, Etc.    42 9.2.    Notices, Etc.
   42 9.3.    No Waiver; Remedies    43 9.4.    Costs and Expenses    44 9.5.   
Right of Set-Off    45 9.6.    Binding Effect    45 9.7.    Assignments and
Participations    45 9.8.    Designated Subsidiaries    48 9.9.    Governing Law
   49 9.10.    Execution in Counterparts    49 9.11.    Jurisdiction, Etc.    49
9.12.    Confidentiality    50 9.13.    Integration    51 9.14.    USA Patriot
Act Notice, Etc.    51 9.15.    Judgment    51

SCHEDULE

 

Schedule 1

   -   List of Applicable Lending Offices

Schedule 2

   -   Certain Subsidiary Information

Schedule 3

   -   Calculation of Mandatory Cost

Schedule 4

   -   Revolving Credit Commitments

Schedule 5

   -   Swingline Commitments

EXHIBITS

 

Exhibit A

   -   Form of Revolving Credit Note

Exhibit B-1

   -   Form of Notice of Revolving Credit Borrowing

Exhibit B-2

   -   Form of Notice of Swingline Borrowing

Exhibit C

   -   Form of Assignment and Acceptance

Exhibit D

   -   Form of Designation Agreement

Exhibit E-1

   -   Form of Opinion of Counsel for PMI

Exhibit E-2

   -   Form of Opinion of Counsel for PMI

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

Exhibit F

   -   Form of Opinion of Counsel for Designated Subsidiary

Exhibit G

   -   Form of Opinion of Counsel for Facility Agent

Exhibit H

   -   Form of Confidentiality Agreement

 

iv



--------------------------------------------------------------------------------

THIS AGREEMENT was made on 29 March 2010

AMONG

 

  (1) PHILIP MORRIS INTERNATIONAL INC., a Virginia corporation (“PMI”);

 

  (2) THE FINANCIAL INSTITUTIONS AND OTHER INSTITUTIONAL LENDERS (the “Initial
Lenders”) listed on the signature pages hereof;

 

  (3) J.P. MORGAN EUROPE LIMITED (“JPMEL”), as facility agent (the “Facility
Agent”);

 

  (4) JPMORGAN CHASE BANK, N.A. (“JPMCB”), as swingline agent (the “Swingline
Agent”); and

 

  (5) J.P. MORGAN PLC, DEUTSCHE BANK SECURITIES INC., CITIGROUP GLOBAL MARKETS
LIMITED, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, GOLDMAN SACHS CREDIT PARTNERS
L.P. and RBS SECURITIES INC., as mandated lead arrangers and bookrunners (each,
in such capacity, a “Mandated Lead Arranger and Bookrunner”) for the Lenders (as
hereinafter defined).

IT IS AGREED as follows:

 

1. DEFINITIONS AND ACCOUNTING TERMS

 

1.1. Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Advance” means a Revolving Credit Advance or a Swingline Advance.

“Agents” means the Facility Agent and the Swingline Agent.

“Applicable Interest Rate Margin” means, for any Interest Period, a percentage
per annum equal to 0.5000%.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
lending office set forth on Schedule 1 hereto or in the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to PMI and the Facility
Agent.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Facility Agent, in
substantially the form of Exhibit C hereto.

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).



--------------------------------------------------------------------------------

“Borrowers” means, collectively, PMI and each Designated Subsidiary that shall
become a party to this Agreement pursuant to Section 9.8.

“Borrowing” means a Revolving Credit Borrowing or a Swingline Borrowing.

“Business Day” means a day on which banks are open for business in London and
the Trans-European Automated Real-time Gross settlement Express Transfer System
(TARGET) is operating and, if the applicable Business Day relates to any LIBOR
Advances or Swingline Advances, on which banks are not required or authorized by
law to close in New York City.

“Commitments” means the Revolving Credit Commitments and the Swingline
Commitments.

“Consolidated EBITDA” means, for any accounting period, the consolidated net
earnings (or loss) of PMI and its Subsidiaries plus, without duplication and to
the extent included as a separate item on PMI’s consolidated statements of
earnings or consolidated statements of cash flows in the case of clauses
(a) through (e) for such period, the sum of (a) provision for income taxes,
(b) interest and other debt expense, net, (c) depreciation expense,
(d) amortization of intangibles, (e) any extraordinary, unusual or non-recurring
expenses or losses or any similar expense or loss subtracted from “Gross profit”
in the calculation of “Operating income” and (f) the portion of loss included on
PMI’s consolidated statements of earnings of any Person (other than a Subsidiary
of PMI) in which PMI or any of its Subsidiaries has an ownership interest and
any cash that is actually received by PMI or such Subsidiary from such Person in
the form of dividends or similar distributions, and minus, without duplication,
the sum of (x) to the extent included as a separate item on PMI’s consolidated
statements of earnings for such period, any extraordinary, unusual or
non-recurring income or gains or any similar income or gain added to “Gross
profit” in the calculation of “Operating income,” and (y) the portion of income
included on PMI’s consolidated statements of earnings of any Person (other than
a Subsidiary of PMI) in which PMI or any of its Subsidiaries has an ownership
interest, except to the extent that any cash is actually received by PMI or such
Subsidiary from such Person in the form of dividends or similar distributions,
all as determined on a consolidated basis in accordance with accounting
principles generally accepted in the United States for such period, except that
if there has been a material change in an accounting principle as compared to
that applied in the preparation of the financial statements of PMI and its
Subsidiaries as at and for the year ended 31 December 2009, then such new
accounting principle shall not be used in the determination of Consolidated
EBITDA. A material change in an accounting principle is one that, in the year of
its adoption, changes Consolidated EBITDA for any quarter in such year by more
than 10%.

“Consolidated Interest Expense” means, for any accounting period, total interest
expense of PMI and its Subsidiaries with respect to all outstanding Debt of PMI
and its Subsidiaries during such period, all as determined on a consolidated
basis for such period and in accordance with accounting principles generally
accepted in the United States for

 

2



--------------------------------------------------------------------------------

such period, except that if there has been a material change in an accounting
principle as compared to that applied in the preparation of the financial
statements of PMI and its Subsidiaries as at and for the year ended 31 December
2009, then such new accounting principle shall not be used in the determination
of Consolidated Interest Expense. A material change in an accounting principle
is one that, in the year of its adoption, changes Consolidated Interest Expense
for any quarter in such year by more than 10%.

“Consolidated Tangible Assets” means the total assets appearing on a
consolidated balance sheet of PMI and its Subsidiaries, less goodwill and other
intangible assets and the minority interests of other Persons in such
Subsidiaries, all as determined in accordance with accounting principles
generally accepted in the United States, except that if there has been a
material change in an accounting principle as compared to that applied in the
preparation of the financial statements of PMI and its Subsidiaries as at and
for the year ended 31 December 2009, then such new accounting principle shall
not be used in the determination of Consolidated Tangible Assets. A material
change in an accounting principle is one that, in the year of its adoption,
changes Consolidated Tangible Assets at any quarter in such year by more than
10%.

“Debt” means, without duplication, (a) indebtedness for borrowed money or for
the deferred purchase price of property or services, whether or not evidenced by
bonds, debentures, notes or similar instruments, (b) obligations as lessee under
leases that, in accordance with accounting principles generally accepted in the
United States, are recorded as capital leases, (c) obligations as an account
party or applicant under letters of credit (other than trade letters of credit
incurred in the ordinary course of business) to the extent such letters of
credit are drawn and not reimbursed within five Business Days of such drawing,
(d) the aggregate principal (or equivalent) amount of financing raised through
outstanding securitization financings of accounts receivable, and
(e) obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss (including by way of (i) granting a
security interest or other Lien on property or (ii) having a reimbursement
obligation under or in respect of a letter of credit or similar arrangement (to
the extent such letter of credit is not collateralized by assets (other than
Operating Assets) having a fair value equal to the amount of such reimbursement
obligation), in either case in respect of, indebtedness or obligations of any
other Person of the kinds referred to in clause (a), (b), (c) or (d) above). For
the avoidance of doubt, the following shall not constitute “Debt” for purposes
of this Agreement: (A) any obligation that is fully non-recourse to PMI or any
of its Subsidiaries, (B) intercompany debt of PMI or any of its Subsidiaries,
(C) any appeal bond or other arrangement to secure a stay of execution on a
judgment or order, provided that any such appeal bond or other arrangement
issued by a third party in connection with such arrangement shall constitute
Debt to the extent PMI or any of its Subsidiaries has a reimbursement obligation
to such third party that is not collateralized by assets (other than Operating
Assets) having a fair value equal to the amount of such reimbursement
obligation, (D) unpaid judgments, or (E) defeased indebtedness.

 

3



--------------------------------------------------------------------------------

“Default” means any event specified in Section 6.1 that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Advances within one Business Day of the date required to be funded by it
hereunder, (b) notified the Borrowers, the Facility Agent or any Lender in
writing, or otherwise indicated through a public statement, that it does not
intend to comply with its funding obligations generally under agreements in
which it commits to extend credit, (c) failed, within three Business Days after
request by the Facility Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Advances,
(d) otherwise failed to pay over to the Facility Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute, or (e)(i) become
insolvent or has a parent company that has become insolvent or (ii) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment. No Lender shall be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in such Lender or
a parent company thereof by a Governmental Authority or an instrumentality
thereof.

“Designated Subsidiary” means any wholly-owned Subsidiary of PMI designated for
borrowing privileges under this Agreement pursuant to Section 9.8.

“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit D hereto signed by such Designated Subsidiary
and PMI.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Effective Date” has the meaning specified in Section 3.1.

“Eligible Assignee” means (i) a Qualifying Bank organized under the laws of the
United States, or any State thereof, and having total assets in excess of
$10,000,000,000; (ii) a Qualifying Bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development (or any successor) (“OECD”), or a political subdivision of any such
country, and having total assets in excess of $10,000,000,000, provided that
such Qualifying Bank is acting through a branch or agency located in the country
in which it is organized or another country which is also a member of the OECD
or the Cayman Islands; (iii) the central bank of any country which is a member
of the OECD; (iv) any Lender; and (v) any other bank or other financial
institution approved in writing by PMI, which approval shall be notified to

 

4



--------------------------------------------------------------------------------

the Facility Agent; provided, however, that in the case of clauses (i) through
(iv), the applicable assignee shall not have a credit rating of lower than A by
Standard & Poor’s or A2 by Moody’s.

“Equivalent” (i) in Dollars of Euro on any date, means the quoted spot rate at
which the Facility Agent’s principal office in London offers to exchange Dollars
for Euro in London as of 11:00 A.M. (London time) on such date and (ii) in Euro
of Dollars on any date, means the quoted spot rate at which the Facility Agent’s
principal office in London offers to exchange Euro for Dollars in London as of
11:00 A.M. (London time) on such date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s controlled group, or under common control with any
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation (or any successor) (“PBGC”), or (ii) the requirements of
subsection (1) of Section 4043(b) of ERISA (without regard to subsection (2) of
such section) are met with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Plan within the following 30 days; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of any Borrower or any of its
ERISA Affiliates in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Borrower or any of its ERISA Affiliates from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions set
forth in Section 302(f)(1)(A) and (B) of ERISA to the creation of a lien upon
property or rights to property of any Borrower or any of its ERISA Affiliates
for failure to make a required payment to a Plan are satisfied; (g) the adoption
of an amendment to a Plan requiring the provision of security to such Plan,
pursuant to Section 307 of ERISA; or (h) the termination of a Plan by the PBGC
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a trustee to administer, a Plan.

“EURIBOR” means an interest rate per annum equal to either:

 

5



--------------------------------------------------------------------------------

(a) the offered rate per annum at which deposits in Euro appear on Reuters Page
EURIBOR01 (or any successor page) as of 11:00 A.M. (Brussels time) two Business
Days before the first day of such Interest Period for a period equal to such
Interest Period, as determined by the European Banking Federation, or

(b) if EURIBOR does not appear on Reuters Page EURIBOR01 (or any successor
page), then EURIBOR will be determined by taking the arithmetic mean (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum, if such arithmetic
mean is not such a multiple) of the rates per annum at which deposits in Euro
are offered by the principal office of each of the Reference Banks to prime
banks in the European interbank market at 11:00 A.M. (Brussels time) two
Business Days before the first day of such Interest Period for an amount
substantially equal to the amount that would be the Reference Banks’ respective
ratable shares of such Borrowing outstanding during such Interest Period and for
a period equal to such Interest Period, as determined by the Facility Agent,
subject, however, to the provisions of Section 2.7.

“EURIBOR Advance” means a Revolving Credit Advance denominated in Euro that
bears interest as provided in Section 2.5(a).

“Euro” and the “€” sign each mean the single currency of the Participating
Member States.

“Event of Default” has the meaning specified in Section 6.1.

“Existing Revolving Credit Facilities” means the 5-Year Revolving Credit
Facility pursuant to the Credit Agreement, dated as of 12 May 2005, among PMI,
the lenders and agents party thereto and the 3-Year Revolving Credit Facility
pursuant to the Credit Agreement, dated as of 4 December 2007, among PMI, the
lenders and agents party thereto.

“Facility” means the Revolving Credit Facility or the Swingline Facility.

“Facility Agent” has the meaning specified in the preamble.

“Facility Agent’s Account” means (a) for transactions in Euro, the account of
JPMEL (Swift-CHASGB22), maintained by J.P. Morgan AG (Swift-CHASDEFX), at its
office in Frankfurt, Germany, Account No. DE93501108006001600037, (b) for
transactions in Dollars, an account of JPMEL or JPMCB, as is designated in
writing from time to time by JPMEL or JPMCB, to PMI and the Lenders for such
purpose or (c) such other account of JPMEL, as is designated in writing from
time to time by JPMEL, to PMI and the Lenders for such purpose.

“Federal Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978,
as amended from time to time.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal, for each day during such period, to the weighted average
of the rates on

 

6



--------------------------------------------------------------------------------

overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) on Reuters Page
FEDFUNDS1 (or any successor page), or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by JPMEL from three Federal funds brokers of recognized
standing selected by it.

“Guaranty” has the meaning specified in Section 8.1.

“Home Jurisdiction Withholding Taxes” means (a) in the case of PMI, withholding
for United States income taxes, United States back-up withholding taxes and
United States withholding taxes and (b) in the case of a Designated Subsidiary,
withholding taxes imposed by the jurisdiction under the laws of which such
Designated Subsidiary is organized or any political subdivision thereof.

“Initial Lenders” has the meaning specified in the preamble.

“Interest Period” means (a) for each Revolving Credit Advance comprising part of
the same Revolving Credit Borrowing, the period commencing on the date of such
Revolving Credit Advance and ending on the last day of the period selected by
the Borrower requesting such Borrowing pursuant to the provisions below and
(b) for each Swingline Advance comprising part of the same Swingline Borrowing,
one period commencing on the date of such Swingline Advance and ending on a
Business Day with a duration not to exceed five Business Days. The duration of
such Interest Period for a Revolving Credit Advance shall be one, two, three or
six months, or, if available to all Lenders, nine or twelve months, as such
Borrower may select upon notice received by the Facility Agent not later than
11:00 A.M. (London time) on the third Business Day prior to the first day of
such Interest Period; provided, however, that:

(a) such Borrower may not select any Interest Period that ends after the
Termination Date;

(b) with respect to Revolving Credit Borrowings only, whenever the last day of
any Interest Period would otherwise occur on a day other than a Business Day,
the last day of such Interest Period shall be extended to occur on the next
succeeding Business Day, provided that if such extension would cause the last
day of such Interest Period to occur in the next following calendar month, the
last day of such Interest Period shall occur on the immediately preceding
Business Day; and

(c) with respect to Revolving Credit Borrowings only, whenever the first day of
any Interest Period occurs on a day of an initial calendar month for which there
is no numerically corresponding day in the calendar month that succeeds such
initial calendar month by the number of months equal to the number of months in
such Interest Period, such Interest Period shall end on the last Business Day of
such succeeding calendar month.

 

7



--------------------------------------------------------------------------------

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended from time to time, and the regulations promulgated and the rulings
issued thereunder.

“JPMEL” has the meaning specified in the preamble.

“JPMCB” has the meaning specified in the preamble.

“Lenders” means the Initial Lenders and their respective successors, which are
Qualifying Banks or which have been approved in writing by PMI, and permitted
assignees (and includes the Swingline Lenders unless the context otherwise
requires).

“LIBOR” means an interest rate per annum equal to either:

(a) the offered rate per annum at which deposits in Dollars appear on Reuters
Page LIBOR01 (or any successor page) as of 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period for a period equal to such
Interest Period, or

(b) if LIBOR does not appear on Reuters Page LIBOR01 (or any successor page),
then LIBOR will be determined by taking the arithmetic mean (rounded upward to
the nearest whole multiple of 1/16 of 1% per annum, if such arithmetic mean is
not such a multiple) of the rates per annum at which deposits in Dollars are
offered by the principal office of each of the Reference Banks to prime banks in
the London interbank market at 11:00 A.M. (London time) two Business Days before
the first day of such Interest Period for an amount substantially equal to the
amount that would be the Reference Banks’ respective ratable shares of such
Borrowing outstanding during such Interest Period and for a period equal to such
Interest Period, as determined by the Facility Agent, subject, however, to the
provisions of Section 2.7.

“LIBOR Advance” means a Revolving Credit Advance denominated in Dollars that
bears interest as provided in Section 2.5(b).

“Lien” has the meaning specified in Section 5.2(a).

“Major Subsidiary” means any Subsidiary (a) more than 50% of the voting
securities of which is owned directly or indirectly by PMI, (b) which is
organized and existing under, or has its principal place of business in, the
United States or any political subdivision thereof, any country which is a
member of the European Union on the date hereof or any political subdivision
thereof, or Switzerland or Japan or any of their respective political
subdivisions, and (c) which has at any time total assets (after intercompany
eliminations) exceeding $1,000,000,000.

“Mandated Lead Arranger and Bookrunner” has the meaning specified in the
preamble.

 

8



--------------------------------------------------------------------------------

“Mandatory Cost” means the percentage rate per annum calculated by the Facility
Agent in accordance with Schedule 3.

“Margin Stock” means margin stock, as such term is defined in Regulation U.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its
ratings agency business.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions,
such plan being maintained pursuant to one or more collective bargaining
agreements.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and at least one Person other than such Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which such
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Note” means a promissory note of any Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.20(a) in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender to such Borrower.

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.3(a).

“Notice of Swingline Borrowing” has the meaning specified in Section 2.9(a).

“Obligations” has the meaning specified in Section 8.1.

“Operating Assets” means, for any accounting period, any assets included in the
consolidated balance sheet of PMI and its Subsidiaries as “Inventories,” or
“Property, plant and equipment” or “Receivables” for such period.

“Other Taxes” has the meaning specified in Section 2.18(c).

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited

 

9



--------------------------------------------------------------------------------

liability company or other entity, or a government or any political subdivision
or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“PMI” has the meaning specified in the preamble.

“Qualifying Bank” means any legal entity which is recognized as a bank by the
banking laws in force in its country of organization and which has as its
principal purpose the active conduct of banking business and conducts such
banking business through its own personnel (which have decision making
authority) and on its own premises.

“Reference Banks” means Citibank, N.A., New York Branch, Credit Suisse AG,
Cayman Islands Branch, The Royal Bank of Scotland plc and JPMorgan Chase Bank,
N.A.

“Register” has the meaning specified in Section 9.7(d).

“Regulation A” means Regulation A of the Board, as in effect from time to time.

“Regulation U” means Regulation U of the Board, as in effect from time to time.

“Required Lenders” means at any time Lenders holding at least 50.1% of the
aggregate Revolving Credit Commitments at such time.

“Revolving Credit Advance” means an advance by a Lender to any Borrower as part
of a Revolving Credit Borrowing and refers to a EURIBOR Advance or a LIBOR
Advance (each of which shall be a “Type” of Revolving Credit Advance).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.2(a).

“Revolving Credit Commitment” means as to any Lender (i) the Dollar amount set
forth opposite such Lender’s name on Schedule 4 hereof or (ii) if such Lender
has entered into an Assignment and Acceptance, the Dollar amount set forth for
such Lender in the Register maintained by the Facility Agent pursuant to
Section 9.7(d), in each case as such amount may be reduced pursuant to
Section 2.13.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and no Person other than such Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which such Borrower
or any ERISA Affiliate could

 

10



--------------------------------------------------------------------------------

have liability under Section 4069 of ERISA in the event such plan has been or
were to be terminated.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of
McGraw-Hill Companies, Inc., and any successor to its ratings agency business.

“Subsidiary” of any Person means any corporation of which (or in which) more
than 50% of the outstanding capital stock having voting power to elect a
majority of the Board of Directors of such corporation (irrespective of whether
at the time capital stock of any other class or classes of such corporation
shall or might have voting power upon the occurrence of any contingency) is at
the time directly or indirectly owned or controlled by such Person, by such
Person and one or more of its other Subsidiaries or by one or more of such
Person’s other Subsidiaries.

“Swingline Advance” means an advance by a Swingline Lender to any Borrower as
part of a Swingline Borrowing.

“Swingline Agent” has the meaning specified in the preamble.

“Swingline Borrowing” means a borrowing consisting of simultaneous Swingline
Advances made by each of the Swingline Lenders pursuant to Section 2.8.

“Swingline Commitment” means as to any Lender (i) the Dollar amount set forth
opposite such Lender’s name on Schedule 5 hereof or (ii) if such Lender has
entered into an Assignment and Acceptance, the Dollar amount set forth for such
Lender in the Register maintained by the Facility Agent pursuant to
Section 9.7(d), in each case as such amount may be reduced pursuant to
Section 2.13.

“Swingline Facility” means, at any time, the aggregate amount of the Swingline
Lenders’ Swingline Commitments at such time.

“Swingline Lender” means any Lender that has a Swingline Commitment.

“Taxes” has the meaning specified in Section 2.18(a).

“Termination Date” means the earlier of (a) 30 September 2013, and (b) in each
case, the date of termination in whole of Commitments pursuant to Section 2.13
or 6.2.

 

1.2. Computation of Time Periods. In this Agreement in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding.”

 

1.3.

Accounting Terms. All accounting terms not specifically defined herein shall be
construed in accordance with accounting principles generally accepted in the
United States of America, except that if there has been a material change in an
accounting principle affecting the definition of an accounting term as compared
to that applied in the preparation of the financial statements of PMI as of and
for the year ended 31 December

 

11



--------------------------------------------------------------------------------

 

2009, then such new accounting principle shall not be used in the determination
of the amount associated with that accounting term. A material change in an
accounting principle is one that, in the year of its adoption, changes the
amount associated with the relevant accounting term for any quarter in such year
by more than 10%.

 

2. AMOUNTS AND TERMS OF THE ADVANCES

 

2.1. The Revolving Credit Advances. Each Lender severally agrees, on the terms
and conditions hereinafter set forth, to make Revolving Credit Advances to any
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an aggregate amount outstanding not
to exceed at any time such Lender’s Revolving Credit Commitment; provided,
however, that the aggregate amount of the Revolving Credit Commitments shall be
deemed used from time to time to the extent of the aggregate amount of the
Swingline Advances then outstanding; provided, further, that each Lender’s
Revolving Credit Commitment shall be deemed used from time to time to the extent
of the Swingline Advances made by it or its affiliate that is a Swingline
Lender.

 

2.2. (a) Type of Revolving Credit Advances. Each Revolving Credit Borrowing
shall consist of Revolving Credit Advances of the same Type made on the same day
by the Lenders ratably according to their respective Revolving Credit
Commitments. Within the limits of each Lender’s Revolving Credit Commitment and
subject to this Section 2.2, any Borrower may borrow under this Section 2.2,
prepay pursuant to Section 2.14 or repay pursuant to Section 2.4 and reborrow
under this Section 2.2.

(b) Amount of Revolving Credit Borrowings. Each Revolving Credit Borrowing
consisting of EURIBOR Advances shall be in an aggregate amount of no less than
€50,000,000 or an integral multiple of €1,000,000 in excess thereof. Each
Revolving Credit Borrowing consisting of LIBOR Advances shall be in an aggregate
amount of no less than $50,000,000 or an integral multiple of $1,000,000 in
excess thereof.

 

2.3. Making the Revolving Credit Advances. (a) Notice of Revolving Credit
Borrowing. Each Revolving Credit Borrowing shall be made on notice, given not
later than 11:00 A.M. (London time) on the third Business Day prior to the date
of the proposed Revolving Credit Borrowing, by the Borrower to the Facility
Agent which shall give to each Lender prompt notice thereof by facsimile. Each
such notice of a Revolving Credit Borrowing (a “Notice of Revolving Credit
Borrowing”) shall be by facsimile, such notice to be in substantially the form
of Exhibit B-1 hereto, specifying therein the requested:

(i) date of such Revolving Credit Borrowing,

(ii) Type of Revolving Credit Advances,

(iii) aggregate amount of such Revolving Credit Borrowing, and

(iv) the initial Interest Period for each such Revolving Credit Advance.

 

12



--------------------------------------------------------------------------------

(b) Funding Revolving Credit Advances. Each Lender shall, before 2:00 P.M.
(London time) on the date of such Revolving Credit Borrowing, make available for
the account of its Applicable Lending Office to the Facility Agent at the
Facility Agent’s Account, in same day funds, such Lender’s ratable portion of
such Revolving Credit Borrowing. After receipt of such funds by the Facility
Agent and upon fulfillment of the applicable conditions set forth in Article 3,
the Facility Agent will make such funds available to the relevant Borrower as
specified in the applicable Notice of Revolving Credit Borrowing.

(c) Irrevocable Notice. Each Notice of Revolving Credit Borrowing of any
Borrower shall be irrevocable and binding on such Borrower. The Borrower
requesting a Revolving Credit Borrowing shall indemnify each Lender against any
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Revolving Credit
Borrowing for such Revolving Credit Borrowing the applicable conditions set
forth in Article 3, including, without limitation, any loss (excluding loss of
anticipated profits, indirect losses and special or consequential damages), cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Revolving Credit Advance to be
made by such Lender as part of such Revolving Credit Borrowing when such
Revolving Credit Advance, as a result of such failure, is not made on such date.

(d) Lender’s Ratable Portion. Unless the Facility Agent shall have received
notice from a Lender prior to 2:00 P.M. (London time) on the day of any
Revolving Credit Borrowing that such Lender will not make available to the
Facility Agent such Lender’s ratable portion of such Revolving Credit Borrowing,
the Facility Agent may assume that such Lender has made such portion available
to the Facility Agent on the date of such Revolving Credit Borrowing in
accordance with Section 2.3(b) and the Facility Agent may, in reliance upon such
assumption, make available to the Borrower proposing such Revolving Credit
Borrowing on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the Facility
Agent such Lender and such Borrower severally agree to repay to the Facility
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to such
Borrower until the date such amount is repaid to the Facility Agent at:

(i) in the case of such Borrower, the higher of (A) the interest rate applicable
at the time to Revolving Credit Advances comprising such Revolving Credit
Borrowing and (B) the cost of funds incurred by the Facility Agent in respect of
such amount, and

(ii) in the case of such Lender, the cost of funds incurred by the Facility
Agent in respect of such amount.

If such Lender shall repay to the Facility Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Revolving Credit Advance as part
of such Revolving Credit Borrowing for purposes of this Agreement.

 

13



--------------------------------------------------------------------------------

(e) Independent Lender Obligations. The failure of any Lender to make the
Revolving Credit Advance to be made by it as part of any Revolving Credit
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Revolving Credit Advance on the date of such Revolving
Credit Borrowing, but no Lender shall be responsible for the failure of any
other Lender to make the Revolving Credit Advance to be made by such other
Lender on the date of any Revolving Credit Borrowing.

 

2.4. Repayment of Revolving Credit Advances. Each Borrower shall repay to the
Facility Agent for the ratable account of the Lenders on the applicable
Termination Date the unpaid principal amount of the Revolving Credit Advances
then outstanding.

 

2.5. Interest on Revolving Credit Advances. Subject to Section 2.7(c), each
Borrower shall pay interest on the unpaid principal amount of each Revolving
Credit Advance owing by such Borrower to each Lender from the date of such
Revolving Credit Advance until such principal amount shall be paid in full, at
the following rates per annum:

(a) EURIBOR Advances. During such periods as such Revolving Credit Advance is a
EURIBOR Advance, a rate per annum equal at all times during each Interest Period
for such Revolving Credit Advance to the sum of (x) EURIBOR for such Interest
Period for such Revolving Credit Advance plus (y) the Applicable Interest Rate
Margin plus (z) Mandatory Cost, if any, payable in arrears on the last day of
such Interest Period and, if such Interest Period has a duration of more than
six months, on the day that occurs during such Interest Period six months from
the first day of such Interest Period and on the date such EURIBOR Advance shall
be paid in full.

(b) LIBOR Advances. During such periods as such Revolving Credit Advance is a
LIBOR Advance, a rate per annum equal at all times during each Interest Period
for such Revolving Credit Advance to the sum of (x) LIBOR for such Interest
Period for such Revolving Credit Advance plus (y) the Applicable Interest Rate
Margin plus (z) Mandatory Cost, if any, payable in arrears on the last day of
such Interest Period and, if such Interest Period has a duration of more than
six months, on the day that occurs during such Interest Period six months from
the first day of such Interest Period and on the date such LIBOR Advance shall
be paid in full.

 

2.6. Absence of Interest Period for Revolving Credit Advances. If any Borrower
shall fail to select the duration of any Interest Period for any Revolving
Credit Advances in accordance with the provisions contained in the definition of
the term “Interest Period,” the Facility Agent will forthwith so notify such
Borrower and the Lenders and the Interest Period for such Advances will
automatically, on the last day of the then existing Interest Period therefor, be
one month.

 

2.7.

Interest Rate Determination for Revolving Credit Advances. (a) Methods to
Determine EURIBOR and LIBOR. The Facility Agent shall determine EURIBOR and
LIBOR by using the methods described in the definition of the terms “EURIBOR”
and “LIBOR,”

 

14



--------------------------------------------------------------------------------

 

respectively, and shall give prompt notice to the Borrower and the Lenders of
each such EURIBOR or LIBOR.

(b) Role of Reference Banks. In the event that EURIBOR or LIBOR cannot be
determined by the method described in clause (a) of the definitions “EURIBOR” or
“LIBOR,” respectively, each Reference Bank agrees to furnish to the Facility
Agent timely information for the purpose of determining EURIBOR or LIBOR, as the
case may be, in accordance with the method described in clause (b) of the
definitions thereof. If any one or more of the Reference Banks shall not furnish
such timely information to the Facility Agent for the purpose of determining
EURIBOR or LIBOR, the Facility Agent shall determine such interest rate on the
basis of timely information furnished by the remaining Reference Banks.

(c) Market Disruption. (i) If the applicable Reuters Page is unavailable and
fewer than two Reference Banks furnish timely information to the Facility Agent
for determining EURIBOR for any EURIBOR Advances or LIBOR for any LIBOR
Advances, as the case may be, or (ii) with respect to Revolving Credit Advances
under any Facility, the Lenders owed or required to lend at least 50.1% of the
aggregate principal amount thereof notify the Facility Agent that EURIBOR or
LIBOR for any Interest Period will not adequately reflect the cost to such
Lenders of making, funding or maintaining their respective Revolving Credit
Advances for such Interest Period (each, a “Market Disruption Event”) then the
rate of interest on each Lender’s share of that Revolving Credit Advance for the
Interest Period shall be the rate per annum which is the sum of (x) the
Applicable Interest Rate Margin plus (y) the rate notified to the Facility Agent
and the Borrower by that Lender in a certificate (which sets out the details of
the computation of the relevant rate and shall be prima facie non-binding
evidence of the same) as soon as practicable and in any event before interest is
due to be paid in respect of that Interest Period, to be that which expresses as
a percentage rate per annum the cost to that Lender of funding its participation
in that Revolving Credit Advance from whatever source it may reasonably select
plus (z) Mandatory Cost, if any, applicable to that Lender’s participation in
the Revolving Credit Advance.

(d) If a Market Disruption Event occurs and the Facility Agent or the applicable
Borrower so requires:

(i) the Facility Agent, PMI and such Borrower shall enter into negotiations (for
a period of not more than thirty (30) days) with a view to agreeing on a
substitute basis for determining the interest rate; and

(ii) any alternative basis agreed upon pursuant to clause (i) above shall, with
the prior consent of all the Lenders, PMI and such Borrower, be binding on all
such parties hereto.

 

2.8.

The Swingline Advances. (a) Obligation to Make Swingline Advances. Each
Swingline Lender severally agrees, on the terms and conditions hereinafter set
forth, to make Swingline Advances to any Borrower from time to time on any
Business Day during the

 

15



--------------------------------------------------------------------------------

 

period from the Effective Date until the Termination Date in an aggregate amount
outstanding not to exceed at any time such Swingline Lender’s Swingline
Commitment.

(b) Amount of Swingline Borrowings. Each Swingline Borrowing shall be in an
aggregate amount of no less than $1,000,000.

(c) Relationship with the Revolving Credit Facility.

 

  (A) The Revolving Credit Facility may be used by way of Swingline Advances.
The Swingline Facility is not independent of the Revolving Credit Facility.

 

  (B) Notwithstanding any other term of this Agreement, a Swingline Lender is
only obliged to participate in a Revolving Credit Advance or a Swingline Advance
to the extent that it would not result in the participation by it and its
affiliate that is a Lender in such Revolving Credit Advances and Swingline
Advances exceeding its Revolving Credit Commitment or that of its affiliate that
is a Lender.

 

  (C) Where, but for the operation of paragraph (B) above, a Lender’s
participation (including the participation of its affiliate that is a Swingline
Lender hereunder) in the Revolving Credit Advances and Swingline Advances would
have exceeded its Revolving Credit Commitment, the excess will be apportioned
among the other Lenders participating in the relevant Revolving Credit Advance
pro rata according to their relevant Revolving Credit Commitments. This
calculation will be applied as often as necessary until the Revolving Credit
Advance is apportioned among the relevant Lenders in a manner consistent with
paragraph (B) above.

 

2.9. Making the Swingline Advances. (a) Notice of Swingline Borrowing. Each
Swingline Borrowing shall be made on notice, given not later than 12:00 P.M.
(New York time) on the date of the proposed Swingline Borrowing, by the Borrower
to the Swingline Agent which shall give to the Swingline Lenders prompt notice
thereof by facsimile. Each such notice of a Swingline Borrowing (a “Notice of
Swingline Borrowing”) shall be by facsimile, such notice to be in substantially
the form of Exhibit B-2 hereto, specifying therein the requested:

(i) date of such Swingline Borrowing,

(ii) aggregate amount of such Swingline Borrowing, and

(iii) the Interest Period for each such Swingline Advance.

 

16



--------------------------------------------------------------------------------

(b) Funding Swingline Advances. Each Swingline Lender shall, before 1:30 P.M.
(New York time) with respect to Notices of Swingline Borrowing given before
12:00 P.M. (New York time), on the date of such Swingline Borrowing, make
available for the account of its Applicable Lending Office to the Swingline
Agent, in same day funds, such Swingline Lender’s ratable portion of such
Swingline Borrowing. After receipt of such funds by the Swingline Agent and upon
fulfillment of the applicable conditions set forth in Article 3, the Swingline
Agent will make such funds available to the relevant Borrower as specified in
the applicable Notice of Swingline Borrowing.

(c) Irrevocable Notice. Each Notice of Swingline Borrowing of any Borrower shall
be irrevocable and binding on such Borrower. The Borrower requesting a Swingline
Borrowing shall indemnify each Swingline Lender against any loss, cost or
expense incurred by such Swingline Lender as a result of any failure to fulfill
on or before the date specified in such Notice of Swingline Borrowing for such
Swingline Borrowing the applicable conditions set forth in Article 3, including,
without limitation, any loss (excluding loss of anticipated profits, indirect
losses and special or consequential damages), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by such
Swingline Lender to fund the Swingline Advance to be made by such Swingline
Lender as part of such Swingline Borrowing when such Swingline Advance, as a
result of such failure, is not made on such date.

(d) Swingline Lender’s Ratable Portion. Unless the Swingline Agent shall have
received notice from a Swingline Lender prior to 1:30 P.M. (New York time) with
respect to Notices of Swingline Borrowing given before 12:00 P.M. (New York
time), on the day of any Swingline Borrowing that such Swingline Lender will not
make available to the Swingline Agent such Swingline Lender’s ratable portion of
such Swingline Borrowing, the Swingline Agent may assume that such Swingline
Lender has made such portion available to the Swingline Agent on the date of
such Swingline Borrowing in accordance with Section 2.9(b) and the Swingline
Agent may, in reliance upon such assumption, make available to the Borrower
proposing such Swingline Borrowing on such date a corresponding amount. If and
to the extent that such Swingline Lender shall not have so made such ratable
portion available to the Swingline Agent such Swingline Lender and such Borrower
severally agree to repay to the Swingline Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Swingline Agent at:

(i) in the case of such Borrower, the higher of (A) the interest rate applicable
at the time to Swingline Advances comprising such Swingline Borrowing and
(B) the cost of funds incurred by the Swingline Agent in respect of such amount,
and

(ii) in the case of such Swingline Lender, the cost of funds incurred by the
Swingline Agent in respect of such amount.

 

17



--------------------------------------------------------------------------------

If such Swingline Lender shall repay to the Swingline Agent such corresponding
amount, such amount so repaid shall constitute such Swingline Lender’s Swingline
Advance as part of such Swingline Borrowing for purposes of this Agreement.

(e) Independent Swingline Lender Obligations. The failure of any Swingline
Lender to make the Swingline Advance to be made by it as part of any Swingline
Borrowing shall not relieve any other Swingline Lender of its obligation
hereunder to make its Swingline Advance on the date of such Swingline Borrowing,
but no Swingline Lender shall be responsible for the failure of any other
Swingline Lender to make the Swingline Advance to be made by such other
Swingline Lender on the date of any Swingline Borrowing.

 

2.10. Repayment of Swingline Advances. (a) Each Borrower shall repay to the
Swingline Agent for the ratable account of the Swingline Lenders on the last day
of the applicable Interest Period, the unpaid principal amount of any Swingline
Advance then outstanding.

(b) In the event that a Borrower does not repay a Swingline Advance made to it
in full on the last day of its Interest Period, on the Business Day immediately
following such day, that Borrower shall be deemed to have served a Notice of
Revolving Credit Borrowing for a LIBOR Advance to be made on the third Business
Day thereafter in the amount (including accrued interest) of such Swingline
Advance and with an Interest Period of one month and such LIBOR Advance shall be
made on the third Business Day in accordance with Section 2.1 (without regard to
clause (b) thereof) and the proceeds thereof applied in repayment of such
Swingline Advance. Notwithstanding anything contained herein to the contrary,
for the time period from the day immediately following the end of the Interest
Period for any such Swingline Advance that is not repaid on the last day of its
Interest Period until and including the third Business Day thereafter,
Section 2.17(e) shall apply to the unpaid principal amount of any such Swingline
Advance.

(c) Section 3.3 shall not apply to any LIBOR Advance to which this Section 2.10
refers.

(d) In the circumstances set out in paragraph (b) above, to the extent that it
is not possible to make a LIBOR Advance due to the insolvency of a Borrower, the
Lenders will indemnify (pro-rata according to their Revolving Credit
Commitments) the Swingline Lenders for any loss that they incur as a result of
the relevant Swingline Borrowing.

 

2.11.

Interest on Swingline Advances. Subject to Section 2.10(b), each Borrower shall
pay interest on the unpaid principal amount of each Swingline Advance owing by
such Borrower to each Swingline Lender from the date of such Swingline Advance
until such principal amount shall be paid in full, a rate per annum equal at all
times during the Interest Period for such Swingline Advance to the highest of
(a) the rate of interest announced publicly by JPMorgan Chase Bank, N.A. in New
York, New York, from time to time, as JPMorgan Chase Bank, N.A.’s prime rate,
(b) one-half of one percent above

 

18



--------------------------------------------------------------------------------

 

the Federal Funds Effective Rate and (c) LIBOR for a one-month Interest Period,
payable in arrears on the last day of such Interest Period.

 

2.12. Fees. (a) Commitment Fee. PMI agrees to pay to the Facility Agent for the
account of each Lender, 0.1500% per annum on the aggregate amount of the unused
portion of such Lender’s Revolving Credit Commitment (it being understood that
any Swingline Advances shall be deemed to use the Revolving Credit Commitment of
each Swingline Lender or its affiliate that is a Lender hereunder) from the date
hereof in the case of each Lender that is an Initial Lender and from the
effective date specified in the Assignment and Acceptance pursuant to which it
became a Lender in the case of each other Lender until the Termination Date, in
each case payable on the last Business Day of each March, June, September and
December until the Termination Date and on the Termination Date.

(b) Utilization Fee. PMI agrees to pay the Facility Agent for the account of
each Lender an amount equal to (x) 0.100% on the aggregate principal amount of
all Advances outstanding with respect to each day on which the aggregate
principal amount of all Advances outstanding exceeds 33 1/3% of total
Commitments or (y) 0.350% on the aggregate principal amount of all Advances
outstanding with respect to each day on which the aggregate principal amount of
all Advances outstanding exceeds 66 2/3% of total Commitments, payable on the
last Business Day of each March, June, September and December until the
Termination Date and on the Termination Date, to the extent applicable.

(c) Agent’s Fees. PMI shall pay to the Facility Agent and Swingline Agent for
its own account such fees as may from time to time be agreed between PMI and
such Agent.

 

2.13. Optional Termination or Reduction of the Commitments. PMI shall have the
right, upon at least three Business Days’ notice to the Facility Agent, to
terminate in whole or reduce ratably in part the unused portions of the
respective Revolving Credit Commitments of the Lenders; provided that each
partial reduction shall be in the aggregate amount of no less than $50,000,000
or the remaining balance if less than $50,000,000 and shall be ratable among the
Lenders affected thereby in accordance with their Commitments; and provided,
further, that any such termination or reduction of Revolving Credit Commitments
shall not affect the Swingline Commitments unless, after giving effect to such
termination or reduction, the aggregate Swingline Commitments would exceed the
aggregate Revolving Credit Commitments, in which case the Swingline Commitments
shall be reduced ratably.

 

2.14. Prepayments of Advances. (a) Optional Prepayments. (i) Revolving Credit
Advances. Each Borrower may, upon at least three Business Days’ notice to the
Facility Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Revolving Credit Advances comprising part of
the same Revolving Credit Borrowing in whole or ratably in part; provided,
however, that each partial prepayment shall be in an aggregate principal amount
of no less than €50,000,000 or $50,000,000, as the case may be, or the remaining
balance if less than €50,000,000 or $50,000,000.

 

19



--------------------------------------------------------------------------------

(ii) Swingline Advances. Each Borrower may, upon notice to the Swingline Agent
by 9:00 A.M. (London time) on the date of the prepayment stating the aggregate
principal amount of the prepayment, and, if such notice is given such Borrower
shall, prepay the outstanding principal amount of the Swingline Advances
comprising part of the same Swingline Borrowing in whole or ratably in part;
provided, however, that each partial prepayment shall be in an aggregate
principal amount of no less than $1,000,000.

(b) Mandatory Prepayments. (i) If the Facility Agent notifies PMI that, on any
interest payment date, the sum of (A) the Equivalent in Dollars (determined on
the third Business Day prior to such interest payment date) of the aggregate
principal amount of the Revolving Credit Advances denominated in Euro plus
(B) the aggregate principal amount of all Revolving Credit Advances denominated
in Dollars then outstanding and Swingline Advances then outstanding exceeds 105%
of the aggregate Revolving Credit Commitments of the Lenders on such date, PMI
and each other Borrower shall, within two Business Days after receipt of such
notice, prepay the outstanding principal amount of any Revolving Credit Advances
and Swingline Advances owing by such Borrower in an aggregate amount sufficient
to reduce such sum to an amount not to exceed 100% of the aggregate Revolving
Credit Commitments of the Lenders on such date.

(ii) The Facility Agent shall give prompt notice of any prepayment required
under this Section 2.14(b) to the Borrowers and the Lenders. Prepayments under
this Section 2.14(b) shall be allocated first to Swingline Advances, ratably
among the Swingline Lenders; and any excess amount shall then be allocated to
Revolving Credit Advances comprising part of the same Revolving Credit Borrowing
selected by the applicable Borrower, ratably among the Lenders.

(c) Each prepayment made pursuant to this Section 2.14 shall be made together
with any interest accrued to the date of such prepayment on the principal
amounts prepaid and any additional amounts which such Borrower shall be
obligated to reimburse to the Lenders in respect thereof pursuant to
Section 9.4(b).

 

2.15.

Increased Costs. (a) Costs from Change in Law or Authorities. If, due to either
(i) the introduction of or any change (other than any change by way of
imposition or increase of reserve requirements to the extent such change is
included in Mandatory Cost) in or in the interpretation of any law or regulation
or (ii) the compliance with any guideline or request from any central bank or
other governmental authority (whether or not having the force of law), there
shall be any increase in the cost to any Lender of agreeing to make or making,
funding or maintaining Advances (excluding for purposes of this Section 2.15 any
such increased costs resulting from (i) Taxes or Other Taxes (as to which
Section 2.18 shall govern) and (ii) changes in the basis of taxation of overall
net income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender is organized or has
its Applicable Lending Office or any political subdivision thereof), then the
Borrower of the affected Advances shall from time to time, upon demand by such
Lender (with a copy of such demand to the Facility Agent), pay to the Facility
Agent for the account of such Lender additional amounts

 

20



--------------------------------------------------------------------------------

 

sufficient to compensate such Lender for such increased cost; provided, however,
that before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such a
designation would avoid the need for, or reduce the amount of, such increased
cost and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender. A certificate as to the amount of such increased
cost, submitted to such Borrower and the Facility Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.

(b) Reduction in Lender’s Rate of Return. In the event that, after the date
hereof, the implementation of or any change in any law or regulation, or any
guideline or directive (whether or not having the force of law) or the
interpretation or administration thereof by any central bank or other authority
charged with the administration thereof, imposes, modifies or deems applicable
any capital adequacy or similar requirement (including, without limitation, a
request or requirement which affects the manner in which any Lender allocates
capital resources to its commitments, including its obligations hereunder) and
as a result thereof, in the sole opinion of such Lender, the rate of return on
such Lender’s capital as a consequence of its obligations hereunder is reduced
to a level below that which such Lender could have achieved but for such
circumstances, but reduced to the extent that Borrowings are outstanding from
time to time, then in each such case, upon demand from time to time PMI shall
pay to such Lender such additional amount or amounts as shall compensate such
Lender for such reduction in rate of return; provided that, in the case of each
Lender, such additional amount or amounts shall not exceed 0.15 of 1% per annum
of such Lender’s Commitment. A certificate of such Lender as to any such
additional amount or amounts shall be conclusive and binding for all purposes,
absent manifest error. Except as provided below, in determining any such amount
or amounts each Lender may use any reasonable averaging and attribution methods.
Notwithstanding the foregoing, each Lender shall take all reasonable actions to
avoid the imposition of, or reduce the amounts of, such increased costs,
provided that such actions, in the reasonable judgment of such Lender, will not
be otherwise disadvantageous to such Lender, and, to the extent possible, each
Lender will calculate such increased costs based upon the capital requirements
for its Commitment hereunder and not upon the average or general capital
requirements imposed upon such Lender.

 

2.16.

Illegality. Notwithstanding any other provision of this Agreement, if (a) any
Lender shall notify the Facility Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
such Lender or its Applicable Lending Office to perform its obligations
hereunder to make Advances or to fund or maintain Advances or (b) any Lender
notifies PMI and the Facility Agent that it is unlawful for such Lender or its
Applicable Lending Office to make Advances or to fund or maintain Advances to a
Designated Subsidiary due to the jurisdiction of organization of such Designated
Subsidiary, then, in each case, the obligation of such Lender to make such
Advances shall be suspended until the Facility Agent shall notify PMI and the
Lenders that the circumstances causing such suspension no longer exist and the
relevant aggregate Commitments shall be temporarily reduced by the amount of
such Lender’s share of the

 

21



--------------------------------------------------------------------------------

 

Commitments affected by such illegality for the duration of the suspension with
respect to such Advances; provided, however, that each Lender agrees to (i) use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a designation would allow such Lender or its Applicable Lending Office
to continue to perform its obligations to make Advances or to continue to fund
or maintain Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender and (ii) to make or fund Advances to a different
Borrower designated by PMI if the making of such designation would allow such
Lender to continue to perform its obligations to make Advances or to continue to
fund or maintain Advances.

 

2.17. Payments and Computations. (a) Time and Distribution of Payments. PMI and
each Borrower shall make each payment hereunder, without set-off or
counterclaim, not later than 11:00 A.M. (London time) on the day when due to the
Facility Agent at the Facility Agent’s Account in same day funds. The Facility
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest or commitment or utilization fees ratably
(other than amounts payable pursuant to Section 2.15, 2.18 or 9.4(b)) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. From and after the
effective date of an Assignment and Acceptance pursuant to Section 9.7, the
Facility Agent shall make all payments hereunder in respect of the interest
assigned thereby to the Lender assignee thereunder, and the parties to such
Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b) Computation of Interest and Fees. All computations of interest and
commitment and utilization fees shall be made by the Facility Agent or the
Swingline Agent on the basis of a year of 360 days, or in the case of interest
payable pursuant to Section 2.11, 365/366 days, in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or commitment or utilization fees are
payable. Each determination by the Facility Agent or the Swingline Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(c) Payment Due Dates. Whenever any payment hereunder shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment or utilization
fees, as the case may be; provided, however, that if such extension would cause
payment of interest on or principal of Revolving Credit Advances to be made in
the next following calendar month, such payment shall be made on the immediately
preceding Business Day.

(d) Presumption of Borrower Payment. Subject to Section 2.10(b), unless the
Facility Agent receives notice from any Borrower prior to the date on which any
payment is due

 

22



--------------------------------------------------------------------------------

to the Lenders hereunder that such Borrower will not make such payment in full,
the Facility Agent may assume that such Borrower has made such payment in full
to the Facility Agent on such date and the Facility Agent may, in reliance upon
such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent such
Borrower has not made such payment in full to the Facility Agent, each Lender
shall repay to the Facility Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Facility Agent at the cost of funds incurred by the Facility Agent
in respect of such amount.

(e) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, each Borrower shall pay interest on the unpaid principal amount of
each Advance owing to each Lender, payable in arrears on the dates referred to
in Section 2.5 or Section 2.11, at a rate per annum equal at all times to 1% per
annum above the rate per annum required to be paid on such Advance.

 

2.18. Taxes. (a) Any and all payments by each Borrower and PMI hereunder shall
be made, in accordance with Section 2.17, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding,
(i) in the case of each Lender and each Agent, taxes imposed on its net income,
and franchise taxes imposed on it, by the jurisdiction under the laws of which
such Lender or Agent (as the case may be), is organized or any political
subdivision thereof, (ii) in the case of each Lender, taxes imposed on its net
income, and franchise taxes imposed on it, by the jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof, (iii) in the
case of each Lender and each Agent, taxes imposed on its net income, franchise
taxes imposed on it, and any tax imposed by means of withholding to the extent
such tax is imposed solely as a result of a present or former connection (other
than the execution, delivery and performance of this Agreement or a Note)
between such Lender or Agent (as the case may be) and the taxing jurisdiction,
and (iv) in the case of each Lender and each Agent, taxes imposed by the United
States by means of withholding tax if and to the extent that such taxes shall be
in effect and shall be applicable on the date hereof to payments to be made to
such Lender’s Applicable Lending Office or to such Agent (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments hereunder being hereinafter referred to as “Taxes”).

(b) If any Borrower or PMI shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder to any Lender or Agent, (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.18) such Lender or Agent (as the case may be), receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) such Borrower or PMI shall make such deductions and (iii) such Borrower or
PMI shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable law. If clause

 

23



--------------------------------------------------------------------------------

(i) of this Section 2.18(b) is unenforceable for any reason in respect of any
Borrower, then:

 

  (A) for each period during which a deduction or withholding for or on account
of any Taxes is required to be made by the Borrower with respect to the payment
of interest under this Agreement (the “Tax Deduction”), in lieu of application
of clause (i) of this Section 2.18(b), the rate of interest on the Advances as
set out in Sections 2.5 and 2.11 shall be the percentage rate per annum which is
the aggregate of the applicable:

(i) Interest Rate Margin,

(ii) EURIBOR, LIBOR, or interest rate on Swingline Advance (determined under
Section 2.11), as applicable; and

(iii) Mandatory Cost, if any,

divided by a factor equal to one (1) minus the amount of the Tax Deduction
expressed as a multiplier (i.e., ten (10) percent will be expressed as 0.10 and
not as 10%); and

 

  (B) all references to a rate of interest under Sections 2.5 and 2.11 shall be
construed thereafter as adjusted in accordance with this Section 2.18(b).

(c) In addition, each Borrower or PMI shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, performing under, or otherwise with respect to,
this Agreement (hereinafter referred to as “Other Taxes”).

(d) Each Borrower and PMI shall indemnify each Lender and each Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.18) paid by such Lender or Agent (as the case may
be), and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. This indemnification shall be made within 30 days
from the date such Lender or Agent (as the case may be), makes written demand
therefor.

(e) Within 30 days after the date of any payment of Taxes, each Borrower and PMI
shall furnish to the relevant Agent at its address referred to in Section 9.2,
the original or a certified copy of a receipt evidencing such payment. If any
Borrower or PMI determines that no Taxes are payable in respect thereof, such
Borrower or PMI shall, at the request of the relevant Agent, furnish or cause
the payor to furnish, such Agent and each Lender an opinion of counsel
reasonably acceptable to such Agent stating that such payment is exempt from
Taxes.

 

24



--------------------------------------------------------------------------------

(f) Each Lender, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, shall provide each of the Agents, PMI and each other Borrower with any
form or certificate that is required by any taxing authority (including, if
applicable, two original Internal Revenue Service Forms W-9, W-8BEN or W-8ECI,
as appropriate, or any successor or other form prescribed by the Internal
Revenue Service), certifying that such Lender is exempt from or entitled to a
reduced rate of Home Jurisdiction Withholding Taxes on payments pursuant to this
Agreement. Thereafter, each such Lender shall provide additional forms or
certificates (i) to the extent a form or certificate previously provided has
become inaccurate or invalid or has otherwise ceased to be effective or (ii) as
requested in writing by any Borrower, PMI or the relevant Agent. Unless the
Borrowers, PMI and the Agents have received forms or other documents
satisfactory to them indicating that payments hereunder are not subject to Home
Jurisdiction Withholding Taxes or are subject to Home Jurisdiction Withholding
Taxes at a rate reduced by an applicable tax treaty, such Borrowers, PMI or
Agents shall withhold taxes from such payments at the applicable statutory rate
in the case of payments to or for any Lender.

(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.18 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to select or change the
jurisdiction of its Applicable Lending Office if the making of such a selection
or change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender, be otherwise economically disadvantageous to such Lender.

(h) No additional amounts will be payable pursuant to this Section 2.18 with
respect to (i) any Home Jurisdiction Withholding Taxes that would not have been
payable had the Lender provided the relevant forms or other documents pursuant
to Section 2.18(f); or (ii) in the case of an Assignment and Acceptance by a
Lender to an Eligible Assignee, any Home Jurisdiction Withholding Taxes that
exceed the amount of such Home Jurisdiction Withholding Taxes that are imposed
prior to such Assignment and Acceptance, unless such Assignment and Acceptance
resulted from the demand of PMI.

(i) No additional amounts will be payable pursuant to this Section 2.18 with
respect to any taxes imposed by the United States by means of withholding tax on
payments made by any Borrower to any Lender’s Applicable Lending Office or to
any Agent, even if such taxes are imposed as a result of the treatment of
payments made by a Borrower that is not organized under the laws of the United
States as having been made by a United States person for United States federal
income tax purposes, including as a result of an election made to treat such
Borrower as a disregarded entity for United States federal income tax purposes
(regardless of whether such election was made after such Borrower became a
Borrower under this Agreement), if and to the extent such taxes were in effect
and would have been applicable as of the date hereof to payments to be made by a
United States person to such Lender’s Applicable Lending Office or to such Agent
(as the case may be).

 

25



--------------------------------------------------------------------------------

(j) If any Lender or Agent, as the case may be, obtains a refund of any Tax for
which payment has been made pursuant to this Section 2.18, which refund in the
good faith judgment of such Lender or Agent, as the case may be, (and without
any obligation to disclose its tax records) is allocable to such payment made
under this Section 2.18, the amount of such refund (together with any interest
received thereon and reduced by reasonable costs incurred in obtaining such
refund) promptly shall be paid to the Borrower to the extent payment has been
made in full by the Borrower pursuant to this Section 2.18.

 

2.19. Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) on account of the Revolving Credit Advances owing to it (other than
pursuant to Sections 2.15, 2.18 or 9.4(b)) in excess of its ratable share of
payments on account of the Revolving Credit Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Revolving Credit Advances made by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, provided
further, that, so long as the obligations under this Agreement and the Notes
shall not have been accelerated, any excess payment received by any Lender shall
be shared on a pro rata basis only with the other Lenders. Each Borrower agrees
that any Lender so purchasing a participation from another Lender pursuant to
this Section 2.19 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation.

 

2.20. Evidence of Debt. (a) Lender Records; Notes. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Advances. Each Borrower shall, upon notice by any Lender to such Borrower
(with a copy of such notice to the Facility Agent) to the effect that a Note is
required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the Revolving Credit Advances
owing to, or to be made by, such Lender, promptly execute and deliver to such
Lender a Note payable to the order of such Lender in a principal amount up to
the Revolving Commitment of such Lender.

(b) Record of Borrowings, Payables and Payments. The Register maintained by the
Facility Agent pursuant to Section 9.7(d) shall include a control account, and a
subsidiary account for each Lender, in which accounts (taken together) shall be
recorded as follows:

 

26



--------------------------------------------------------------------------------

(i) the date, amount and Facility of each Borrowing made hereunder, the Type of
Advances comprising such Borrowing and the Interest Period applicable thereto;

(ii) the terms of each Assignment and Acceptance delivered to and accepted by
it;

(iii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder; and

(iv) the amount of any sum received by the Facility Agent from the Borrowers
hereunder and each Lender’s share thereof.

(c) Evidence of Payment Obligations. Entries made in good faith by the Facility
Agent in the Register pursuant to Section 2.20(b), and by each Lender in its
account or accounts pursuant to Section 2.20(a), shall be prima facie evidence
of the amount of principal and interest due and payable or to become due and
payable from each Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement, absent
manifest error; provided, however, that the failure of the Facility Agent or
such Lender to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
obligations of any Borrower under this Agreement.

 

2.21. Defaulting Lenders. Notwithstanding any other provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of such Defaulting
Lender’s Revolving Credit Commitments pursuant to Section 2.12(a);

(b) the Defaulting Lender’s Commitments shall not be included in determining
whether all Lenders or the Required Lenders have taken or may take action
hereunder (including any consent to any amendment or waiver pursuant to
Section 9.1); provided that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender; and provided further that in the event that a Lender is a
Defaulting Lender solely as the result of a failure to fund pursuant to clause
(a) of the definition of the term “Defaulting Lender” and such failure to fund
is the subject of a good faith dispute, any waiver, amendment or modification
pursuant to Section 9.1(b) or 9.1(d) affecting such Defaulting Lender shall
require the consent of such Defaulting Lender; and

(c) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.19) shall,
in lieu of being distributed to such Defaulting Lender, subject to any
applicable requirements of law, be

 

27



--------------------------------------------------------------------------------

applied (i) first, to the payment of any amounts owing hereunder by such
Defaulting Lender to JPMEL, as Facility Agent, (ii) second, to the funding of
any Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by JPMEL, as
Facility Agent, and (iii) third, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction.

In the event that JPMEL, as Facility Agent, and PMI both agree that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then on such date such Lender shall (i) purchase at par such
portion of the Advances of the other Lenders as JPMEL, as Facility Agent, shall
determine may be necessary in order for such Lender to hold such Advances
ratably in accordance with its respective Commitment and (ii) cease to be a
Defaulting Lender.

 

2.22. Use of Proceeds. The proceeds of the Advances shall be available (and each
Borrower agrees that it shall use such proceeds) for general corporate purposes
of PMI and its Subsidiaries, including, without limitation, commercial paper
backstop.

 

3. CONDITIONS TO EFFECTIVENESS AND LENDING

 

3.1. Conditions Precedent to Effectiveness. This Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:

(a) PMI shall have notified each Lender and the Facility Agent in writing as to
the proposed Effective Date.

(b) On the Effective Date, the following statements shall be true and the
Facility Agent shall have received for the account of each Lender a certificate
signed by a duly authorized officer of PMI, dated the Effective Date, stating
that:

(i) the representations and warranties contained in Section 4.1 are correct on
and as of the Effective Date, and

(ii) no event has occurred and is continuing that constitutes a Default or Event
of Default.

(c) JPMEL, as Facility Agent, shall have received on or before the Effective
Date copies of the letters from PMI dated on or before such day, terminating in
whole the commitments of the banks party to the Existing Revolving Credit
Facilities.

(d) Prior to or simultaneously with the Effective Date, PMI shall have satisfied
all of its obligations under the Existing Revolving Credit Facilities including,
without limitation, the payment of all loans, accrued interest and fees.

(e) The Facility Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the
Facility Agent:

 

28



--------------------------------------------------------------------------------

(i) Certified copies of the resolutions of the Board of Directors of PMI
approving this Agreement, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement.

(ii) A certificate of the Secretary or an Assistant Secretary of PMI certifying
the names and true signatures of the officers of PMI authorized to sign this
Agreement and the other documents to be delivered hereunder.

(iii) Favorable opinions of counsel (which may be in-house counsel) for PMI,
substantially in the form of Exhibits E-1 and E-2 hereto.

(iv) A favorable opinion of Simpson Thacher & Bartlett LLP, counsel for the
Facility Agent, substantially in the form of Exhibit G hereto.

(v) A certificate of the chief financial officer or treasurer of PMI certifying
that as of 31 December 2009 (A) the aggregate amount of Debt, payment of which
is secured by any Lien referred to in clause (iii) of Section 5.2(a), does not
exceed $400,000,000, and (B) the aggregate amount of Debt included in clause
(A) of this subsection (v), payment of which is secured by any Lien referred to
in clause (iv) of Section 5.2(a), does not exceed $200,000,000.

(f) PMI shall have paid all accrued fees and reasonable expenses of the Facility
Agent and the Lenders with respect to this Agreement for which the Facility
Agent shall have made reasonable demand in accordance with Section 9.4(a) on or
prior to the Effective Date.

(g) This Agreement shall have been executed by PMI, JPMEL, as Facility Agent,
JPMCB, as Swingline Agent, and J.P. Morgan plc, Deutsche Bank Securities Inc.,
Citigroup Global Markets Limited, Credit Suisse AG, Cayman Islands Branch,
Goldman Sachs Credit Partners L.P., and RBS Securities Inc., as Mandated Lead
Arrangers and Bookrunners, and the Facility Agent shall have been notified by
each Initial Lender that such Initial Lender has executed this Agreement.

The Facility Agent shall notify PMI and the Initial Lenders of the date which is
the Effective Date upon satisfaction of all of the conditions precedent set
forth in this Section 3.1. For purposes of determining compliance with the
conditions specified in this Section 3.1, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of the Facility Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that PMI, by notice to the
Lenders, designates as the proposed Effective Date, specifying its objection
thereto.

 

3.2.

Initial Advance to Each Designated Subsidiary. The obligation of each Lender to
make an initial Advance to each Designated Subsidiary following any designation
of such

 

29



--------------------------------------------------------------------------------

 

Designated Subsidiary as a Borrower hereunder pursuant to Section 9.8 is subject
to the receipt by the Facility Agent on or before the date of such initial
Advance of each of the following, in form and substance satisfactory to the
Facility Agent, and dated such date, and in sufficient copies for each Lender:

(a) Certified copies of the resolutions of the Board of Directors of such
Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement.

(b) A certificate of a proper officer of such Designated Subsidiary certifying
the names and true signatures of the officers of such Designated Subsidiary
authorized to sign the Designation Agreement and the other documents to be
delivered hereunder.

(c) A certificate signed by a duly authorized officer of the Designated
Subsidiary, dated as of the date of such initial Advance, certifying that such
Designated Subsidiary shall have obtained all governmental and third party
authorizations, consents, approvals (including exchange control approvals) and
licenses required under applicable laws and regulations necessary for such
Designated Subsidiary to execute and deliver the Designation Agreement and to
perform its obligations hereunder.

(d) The Designation Agreement of such Designated Subsidiary, substantially in
the form of Exhibit D hereto.

(e) A favorable opinion of counsel (which may be in-house counsel) to such
Designated Subsidiary, dated the date of such initial Advance, covering, to the
extent customary and appropriate for the relevant jurisdiction, the opinions
outlined on Exhibit F hereto.

(f) Such other approvals, opinions or documents as any Lender, through the
Facility Agent may reasonably request.

 

3.3. Conditions Precedent to Each Borrowing. The obligation of each Lender to
make an Advance on the occasion of each Borrowing is subject to the conditions
precedent that the Effective Date shall have occurred and on the date of such
Borrowing the following statements shall be true, and the acceptance by the
Borrower of the proceeds of such Borrowing shall be a representation by such
Borrower or by PMI, as the case may be, that:

(a) the representations and warranties contained in Section 4.1 (except the
representations set forth in the last sentence of subsection (e) and in
subsection (f) thereof (other than clause (i) thereof)) are correct on and as of
the date of such Borrowing, before and after giving effect to such Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date, and, if such Borrowing shall have been requested by a Designated
Subsidiary, the representations and warranties of such Designated Subsidiary
contained in its Designation Agreement are correct on and as of

 

30



--------------------------------------------------------------------------------

the date of such Borrowing, before and after giving effect to such Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date;

(b) after giving effect to the application of the proceeds of all Borrowings on
such date (together with any other resources of the Borrower applied together
therewith) no event has occurred and is continuing, or would result from such
Borrowing, that constitutes a Default or Event of Default; and

(c) if such Borrowing is in an aggregate principal amount equal to or greater
than $500,000,000, or the Equivalent in Euro thereof, and is being made in
connection with any purchase of shares of such Borrower’s or PMI’s capital stock
or the capital stock of any other Person, or any purchase of all or
substantially all of the assets of any Person (whether in one transaction or a
series of transactions) or any transaction of the type referred to in
Section 5.2(b), the statement in (b) above shall also be true on a pro forma
basis as if such transaction or purchase shall have been completed.

 

4. REPRESENTATIONS AND WARRANTIES

 

4.1. Representations and Warranties of PMI. PMI represents and warrants as
follows:

(a) It is duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization.

(b) The execution, delivery and performance of this Agreement and the Notes to
be delivered by it are within its corporate powers, have been duly authorized by
all necessary corporate action, and do not contravene (i) its charter or by-laws
or (ii) in any material respect, any law, rule, regulation or order of any court
or governmental agency or any contractual restriction binding on or affecting
it.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by it of this Agreement or the Notes to be
delivered by it.

(d) This Agreement is, and each of the Notes to be delivered by it when
delivered hereunder will be, a legal, valid and binding obligation of PMI
enforceable against PMI in accordance with its terms, subject to the effect of
any applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws affecting creditors’ rights generally and subject, as
to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and an implied
covenant of good faith and fair dealing.

(e) As reported in PMI’s Annual Report on Form 10-K for the year ended
31 December 2009, the consolidated balance sheets of PMI and its Subsidiaries as
of 31 December 2009 and the consolidated statements of earnings of PMI and its
Subsidiaries for the year then ended fairly present, in all material respects,
the consolidated financial position of PMI and its Subsidiaries as at such date
and the consolidated results of the operations of PMI and its Subsidiaries for
the year ended on such date, all in accordance

 

31



--------------------------------------------------------------------------------

with accounting principles generally accepted in the United States. Except as
disclosed in PMI’s Annual Report on Form 10-K for the year ended 31 December
2009 and in any Current Report on Form 8-K filed subsequent to 31 December 2009,
but prior to 29 March 2010, since 31 December 2009 there has been no material
adverse change in such position or operations.

(f) There is no pending or threatened action or proceeding affecting it or any
of its Subsidiaries before any court, governmental agency or arbitrator (a
“Proceeding”), (i) that purports to affect the legality, validity or
enforceability of this Agreement or (ii) except for Proceedings disclosed in
PMI’s Annual Report on Form 10-K for the year ended 31 December 2009, any
Current Report on Form 8-K filed subsequent to 31 December 2009, but prior to
29 March 2010 and, with respect to Proceedings commenced after the date of such
filing but prior to 29 March 2010, a certificate delivered to the Lenders, that
may materially adversely affect the financial position or results of operations
of PMI and its Subsidiaries taken as a whole.

(g) It owns directly or indirectly 100% of the capital stock of each other
Borrower.

(h) None of the proceeds of any Advance will be used, directly or indirectly,
for the purpose of purchasing or carrying any Margin Stock or for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any Margin Stock or for any other purpose that would constitute the
Advances as a “purpose credit” within the meaning of Regulation U and, in each
case, would constitute a violation of Regulation U.

 

5. COVENANTS OF PMI

 

5.1. Affirmative Covenants. So long as any Advance shall remain unpaid or any
Lender shall have any Commitment hereunder, PMI will:

(a) Compliance with Laws, Etc. Comply, and cause each Major Subsidiary to
comply, in all material respects, with all applicable laws, rules, regulations
and orders (such compliance to include, without limitation, complying with ERISA
and paying before the same become delinquent all taxes, assessments and
governmental charges imposed upon it or upon its property except to the extent
contested in good faith), noncompliance with which would materially adversely
affect the financial condition or operations of PMI and its Subsidiaries taken
as a whole.

(b) Maintenance of Ratio of Consolidated EBITDA to Consolidated Interest
Expense. Maintain a ratio of Consolidated EBITDA for the four most recent fiscal
quarters of PMI to Consolidated Interest Expense for such four most recent
fiscal quarters of not less than 3.5 to 1.0.

(c) Reporting Requirements. Furnish to the Lenders or make available on the
internet at www.pmi.com (or any successor or replacement website thereof), if
such website includes an option to subscribe to a free service alerting
subscribers by e-mail of new

 

32



--------------------------------------------------------------------------------

U.S. Securities and Exchange Commission filings, if available, or by similar
electronic means:

(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of PMI, an unaudited interim
condensed consolidated balance sheet of PMI and its Subsidiaries as of the end
of such quarter and unaudited interim condensed consolidated statements of
earnings of PMI and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, certified by the
chief financial officer of PMI;

 

  (A) as soon as available and in any event within 100 days after the end of
each fiscal year of PMI, a copy of the consolidated financial statements for
such year for PMI and its Subsidiaries audited by PricewaterhouseCoopers LLP (or
other independent auditors which, as of the date of this Agreement, are one of
the “big four” accounting firms); and

 

  (B) all reports which PMI sends to any of its shareholders, and copies of all
reports on Form 8-K (or any successor forms adopted by the U.S. Securities and
Exchange Commission) which PMI files with the Securities and Exchange
Commission;

(ii) as soon as possible and in any event within five days after the occurrence
of each Event of Default and each Default, continuing on the date of such
statement, a statement of the chief financial officer or treasurer of PMI
setting forth details of such Event of Default or Default and the action which
PMI has taken and proposes to take with respect thereto;

(iii) within 60 days after the end of each fiscal quarter of PMI, a statement of
the chief financial officer or treasurer of PMI certifying compliance with the
requirements of Section 5.1(b) and setting forth the relevant calculations; and

(iv) such other historical information respecting the condition or operations,
financial or otherwise, of PMI or any Major Subsidiary as any Lender through the
Facility Agent may from time to time reasonably request.

 

5.2. Negative Covenants. So long as any Advance shall remain unpaid or any
Lender shall have any Commitment hereunder, PMI will not:

(a) Liens, Etc. Create or suffer to exist, or permit any Major Subsidiary to
create or suffer to exist, any lien, security interest or other charge or
encumbrance (other than operating leases and licensed intellectual property), or
any other type of preferential arrangement (“Liens”), upon or with respect to
any of its properties, whether now owned or hereafter acquired, or assign, or
permit any Major Subsidiary to assign, any right to

 

33



--------------------------------------------------------------------------------

receive income, in each case to secure or provide for the payment of any Debt of
any Person, other than:

(i) Liens upon or in property acquired or held by it or any Major Subsidiary in
the ordinary course of business to secure the purchase price of such property or
to secure indebtedness incurred solely for the purpose of financing the
acquisition of such property;

(ii) Liens existing on property at the time of its acquisition (other than any
such Lien created in contemplation of such acquisition);

(iii) Liens existing on the date hereof securing Debt;

(iv) Liens on property financed through the issuance of industrial revenue bonds
in favor of the holders of such bonds or any agent or trustee therefor;

(v) Liens existing on property of any Person acquired by PMI or any Major
Subsidiary;

(vi) Liens securing Debt in an aggregate amount not in excess of 15% of
Consolidated Tangible Assets;

(vii) Liens upon or with respect to Margin Stock;

(viii) Liens in favor of PMI or any Major Subsidiary;

(ix) precautionary Liens provided by PMI or any Major Subsidiary in connection
with the sale, assignment, transfer or other disposition of assets by PMI or
such Major Subsidiary which transaction is determined by the Board of Directors
of PMI or such Major Subsidiary to constitute a “sale” under accounting
principles generally accepted in the United States; or

(x) any extension, renewal or replacement of the foregoing, provided that
(A) such Lien does not extend to any additional assets (other than a
substitution of like assets), and (B) the amount of Debt secured by any such
Lien is not increased.

(b) Mergers, Etc. Consolidate with or merge into, or convey or transfer its
properties and assets substantially as an entirety to, any Person, or permit any
Subsidiary directly or indirectly owned by it to do so, unless, immediately
after giving effect thereto, no Default or Event of Default would exist and, in
the case of any merger or consolidation to which PMI is a party, the surviving
corporation is PMI or was a Subsidiary of PMI immediately prior to such merger
or consolidation, which is organized and existing under the laws of the United
States of America or any State thereof, or the District of Columbia. The
surviving corporation of any merger or consolidation involving PMI or any other
Borrower shall assume all of PMI’s or such Borrower’s obligations under this
Agreement (including without limitation with respect to PMI’s obligations, the
covenants set forth in

 

34



--------------------------------------------------------------------------------

Article 5) by the execution and delivery of an instrument in form and substance
satisfactory to the Required Lenders.

 

6. EVENTS OF DEFAULT

 

6.1. Events of Default. Each of the following events (each an “Event of
Default”) shall constitute an Event of Default:

(a) Any Borrower or PMI shall fail to pay any principal of any Revolving Credit
Advance when the same becomes due and payable; or any Borrower or PMI shall fail
to pay any principal of any Swingline Advance within three Business Days after
the same becomes due and payable; or any Borrower shall fail to pay interest on
any Advance, or PMI shall fail to pay any fees payable under Section 2.12,
within ten days after the same becomes due and payable; or

(b) Any representation or warranty made or deemed to have been made by any
Borrower or PMI herein or by any Borrower or PMI (or any of their respective
officers) in connection with this Agreement shall prove to have been incorrect
in any material respect when made or deemed to have been made; or

(c) Any Borrower or PMI shall fail to perform or observe (i) any term, covenant
or agreement contained in Section 5.1(b) or 5.2(b), (ii) any term, covenant or
agreement contained in Section 5.2(a) if such failure shall remain unremedied
for 15 days after written notice thereof shall have been given to PMI by the
Facility Agent or any Lender or (iii) any other term, covenant or agreement
contained in this Agreement on its part to be performed or observed if such
failure shall remain unremedied for 30 days after written notice thereof shall
have been given to PMI by the Facility Agent or any Lender; or

(d) Any Borrower or PMI or any Major Subsidiary shall fail to pay any principal
of or premium or interest on any Debt which is outstanding in a principal amount
of at least $100,000,000 in the aggregate (but excluding Debt arising under this
Agreement) of such Borrower or PMI or such Major Subsidiary (as the case may
be), when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt unless adequate provision for any such
payment has been made in form and substance satisfactory to the Required
Lenders; or any Debt of any Borrower or PMI or any Major Subsidiary which is
outstanding in a principal amount of at least $100,000,000 in the aggregate (but
excluding Debt arising under this Agreement) shall be declared to be due and
payable, or required to be prepaid (other than by a scheduled required
prepayment), redeemed, purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof unless adequate provision for the payment of such
Debt has been made in form and substance satisfactory to the Required Lenders;
or

 

35



--------------------------------------------------------------------------------

(e) Any Borrower or PMI or any Major Subsidiary shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Borrower or
PMI or any Major Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property, and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against it or the appointment of a
receiver, trustee, custodian or other similar official for it or for any of its
property constituting a substantial part of the property of PMI and its
Subsidiaries taken as a whole) shall occur; or any Borrower or PMI or any Major
Subsidiary shall take any corporate action to authorize any of the actions set
forth above in this subsection (e); or

(f) Any judgment or order for the payment of money in excess of $100,000,000
shall be rendered against any Borrower or PMI or any Major Subsidiary and there
shall be any period of 60 consecutive days during which a stay of enforcement of
such unsatisfied judgment or order, by reason of a pending appeal or otherwise,
shall not be in effect; provided that such 60-day stay period shall be extended
for a period not to exceed an additional 120 days if (i) PMI, such Borrower or
such Major Subsidiary is contesting such judgment or enforcement of such
judgment in good faith, unless, with respect only to judgments or orders
rendered outside the United States, such action is not reasonably required to
protect its respective assets from levy or garnishment, and (ii) no assets with
a fair market value in excess of $100,000,000 of PMI, such Borrower or such
Major Subsidiary have been levied upon or garnished to satisfy such judgment;
provided, further, that such 60-day stay period shall be further extended for
any judgment or order rendered outside the United States until such time as the
conditions in clauses (i) or (ii) are no longer satisfied; or

(g) Any Borrower or any ERISA Affiliate shall incur, or shall be reasonably
likely to incur, liability in excess of $500,000,000 in the aggregate as a
result of one or more of the following: (i) the occurrence of any ERISA Event;
(ii) the partial or complete withdrawal of any Borrower or any ERISA Affiliate
from a Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; provided, however, that no Default or Event of Default under
this Section 6.1(g) shall be deemed to have occurred if the Borrower or any
ERISA Affiliate shall have made arrangements satisfactory to the PBGC or the
Required Lenders to discharge or otherwise satisfy such liability (including the
posting of a bond or other security); or

(h) So long as any Subsidiary of PMI is a Designated Subsidiary, the Guaranty
provided by PMI under Article 8 hereof shall for any reason cease to be valid
and binding on PMI or PMI shall so state in writing.

 

36



--------------------------------------------------------------------------------

6.2. Lenders’ Rights upon Event of Default. If an Event of Default occurs or is
continuing, then the Facility Agent shall at the request, or may with the
consent, of the Required Lenders, by notice to PMI and the Borrowers:

(a) declare the obligation of each Lender to make further Advances to be
terminated, whereupon the same shall forthwith terminate, and

(b) declare all the Advances then outstanding, all interest thereon and all
other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances then outstanding, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrowers;

provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to any Borrower under the Federal Bankruptcy Code,
(i) the obligation of each Lender to make Advances shall automatically be
terminated and (ii) the Advances then outstanding, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrowers.

 

7. THE AGENTS

 

7.1. Authorization and Action. Each Lender (in its capacities as a Lender and
Swingline Lender, as applicable) hereby appoints and authorizes each Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to such Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Notes), no
Agent shall be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lenders and all holders of
Notes; provided, however, that no Agent shall be required to take any action
that exposes it to personal liability or that is contrary to this Agreement or
applicable law. Each Agent agrees to give to each Lender prompt notice of each
notice given to it by PMI or any Borrower as required by the terms of this
Agreement or at the request of PMI or such Borrower, and any notice provided
pursuant to Section 5.1(c)(ii). JPMEL, as Facility Agent, may execute any of its
duties under this Agreement by or through its affiliate, JPMorgan Chase Bank,
N.A.

 

7.2. Agents’ Reliance, Etc. Neither any Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, each Agent:

 

37



--------------------------------------------------------------------------------

(a) may treat the Lender that made any Advance as the holder of the Debt
resulting therefrom until, in the case of the Facility Agent, the Facility Agent
receives and accepts an Assignment and Acceptance entered into by such Lender,
as assignor, and an Eligible Assignee, as assignee, or, in the case of the
Swingline Agent, such Agent has received notice from the Facility Agent that it
has received and accepted such Assignment and Acceptance, in each case as
provided in Section 9.7;

(b) may consult with legal counsel (including counsel for PMI or any Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts;

(c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;

(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of PMI or any Borrower or to inspect the property (including the books and
records) of PMI or such Borrower;

(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and

(f) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by facsimile) believed by it to be genuine and signed or sent by the proper
party or parties.

 

7.3. JPMEL and Affiliates. With respect to its Commitment and the Advances made
by it, JPMEL shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though it were not an Agent; and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated, include
JPMEL in its individual capacity. JPMEL and its affiliates may accept deposits
from, lend money to, act as trustee under indentures of, accept investment
banking engagements from and generally engage in any kind of business with, PMI,
any Borrower, any of its Subsidiaries and any Person who may do business with or
own securities of PMI, any Borrower or any such Subsidiary, all as if JPMEL was
not an Agent and without any duty to account therefor to the Lenders.

 

7.4.

Lender Credit Decision. Each Lender acknowledges that it has, independently and
without reliance upon any Agent or any Mandated Lead Arranger and Bookrunner, or
any other Lender and based on the financial statements referred to in
Section 4.1(e) and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent, any Mandated Lead Arranger

 

38



--------------------------------------------------------------------------------

 

and Bookrunner, or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement.

 

7.5. Indemnification. (a) The Lenders agree to indemnify the Facility Agent (to
the extent not reimbursed by PMI or the Borrowers), from and against such
Lender’s ratable share (determined as provided below) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Facility Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Facility Agent under this Agreement (collectively, the “Indemnified Costs”),
provided that no Lender shall be liable for any portion of the Indemnified Costs
resulting from the Facility Agent’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Lender agrees to reimburse the
Facility Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including counsel fees) incurred by the Facility Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, to the extent that the Facility Agent is not reimbursed for such
expenses by PMI or the Borrowers. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Costs, this Section 7.5 applies
whether any such investigation, litigation or proceeding is brought by the
Facility Agent, any Lender or a third party. For purposes of this
Section 7.5(a), the Lenders’ respective ratable shares of any amount shall be
determined, at any time, according to their respective aggregate Revolving
Credit Commitments at such time.

(b) The Lenders agree to indemnify the Swingline Agent (to the extent not
reimbursed by PMI or the Borrowers), from and against such Lender’s ratable
share (determined according to their respective Revolving Credit Commitments at
such time) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Swingline Agent in any way relating to or arising out of this Agreement or any
action taken or omitted by the Swingline Agent under this Agreement, provided
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Swingline Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Swingline Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) payable by the Borrowers under
Section 9.4(a), to the extent that the Swingline Agent is not reimbursed for
such expenses by PMI or the Borrowers. In the case of any investigation,
litigation or proceeding giving rise to any indemnification hereunder, this
Section 7.5 applies whether any such investigation, litigation or proceeding is
brought by the Swingline Agent, any Lender or a third party.

 

7.6.

Successor Agents. Any Agent may resign at any time by giving written notice
thereof to the Lenders and PMI and may be removed at any time with or without
cause by the

 

39



--------------------------------------------------------------------------------

 

Required Lenders. Upon any such resignation or removal, the Required Lenders
shall have the right to appoint a successor Agent. If no successor Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Agent’s giving of notice of
resignation or the Required Lenders’ removal of the retiring Agent, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be a commercial bank organized under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of at
least $500,000,000. Upon the acceptance of any appointment as Agent hereunder by
a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Agent’s resignation or
removal hereunder as Agent, the provisions of this Article 7 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Agent under this Agreement.

 

7.7. Mandated Lead Arrangers and Bookrunners. Certain entities have been
designated as Mandated Lead Arrangers and Bookrunners, under this Agreement, but
the use of such titles does not impose on any of them any duties or obligations
greater than those of any other Lender.

 

8. GUARANTY

 

8.1. Guaranty. PMI hereby unconditionally and irrevocably guarantees (the
undertaking of PMI contained in this Article 8 being the “Guaranty”) the
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all obligations of each Borrower now or hereafter existing under
this Agreement, whether for principal, interest, fees, expenses or otherwise
(such obligations being the “Obligations”), and any and all expenses (including
counsel fees and expenses) incurred by the Facility Agent or the Lenders in
enforcing any rights under the Guaranty.

 

8.2. Guaranty Absolute. PMI guarantees that the Obligations will be paid
strictly in accordance with the terms of this Agreement, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Facility Agent or the Lenders with respect
thereto. The liability of PMI under this Guaranty shall be absolute and
unconditional irrespective of:

(a) any lack of validity, enforceability or genuineness of any provision of this
Agreement or any other agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to departure from this Agreement;

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the Obligations; or

 

40



--------------------------------------------------------------------------------

(d) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Borrower or PMI.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Facility Agent or any Lender upon the insolvency,
bankruptcy or reorganization of a Borrower or otherwise, all as though such
payment had not been made.

 

8.3. Waivers. (a) PMI hereby waives promptness, diligence, notice of acceptance
and any other notice with respect to any of the Obligations and this Guaranty
and any requirement that the Facility Agent or any Lender protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against a Borrower or any other Person or any collateral.

(b) PMI hereby irrevocably waives any claims or other rights that it may now or
hereafter acquire against any Borrower that arise from the existence, payment,
performance or enforcement of PMI’s obligations under this Guaranty or this
Agreement, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Facility Agent or any Lender against
such Borrower or any collateral, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from such Borrower, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right. If any amount
shall be paid to PMI in violation of the preceding sentence at any time prior to
the later of the cash payment in full of the Obligations and all other amounts
payable under this Guaranty and the Termination Date, such amount shall be held
in trust for the benefit of the Facility Agent and the Lenders and shall
forthwith be paid to the Facility Agent to be credited and applied to the
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of this Agreement and this Guaranty,
or to be held as collateral for any Obligations or other amounts payable under
this Guaranty thereafter arising. PMI acknowledges that it will receive direct
and indirect benefits from the financing arrangements contemplated by this
Agreement and this Guaranty and that the waiver set forth in this Section 8.3(b)
is knowingly made in contemplation of such benefits.

 

8.4. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
(a) remain in full force and effect until payment in full (after the Termination
Date) of the Obligations and all other amounts payable under this Guaranty,
(b) be binding upon PMI, its successors and assigns, and (c) inure to the
benefit of and be enforceable by the Lenders, the Facility Agent and their
respective successors, transferees and assigns.

 

9. MISCELLANEOUS

 

9.1.

Amendments, Etc. No amendment or waiver of any provision of this Agreement, nor
consent to any departure by any Borrower or PMI therefrom, shall in any event be

 

41



--------------------------------------------------------------------------------

 

effective unless the same shall be in writing and signed by the Required Lenders
or if such amendment, waiver or consent relates solely to the Lenders or the
Swingline Lenders, respectively, the Lenders holding 50.1% of the aggregate
Revolving Credit Commitments or Swingline Commitments, respectively, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by all the Lenders
affected thereby, do any of the following: (a) waive any of the conditions
specified in Sections 3.1 and 3.2, (b) increase the Commitments of the Lenders
or subject the Lenders to any additional obligations, (c) reduce the principal
of, or interest on, the Advances or any fees or other amounts payable hereunder,
(d) postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (e) change the
percentage of the Commitments, or the number of Lenders, that shall be required
for the Lenders or any of them to take any action hereunder, (f) release PMI
from any of its obligations under Article 8 or (g) amend this Section 9.1; and
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Facility Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Facility Agent under this
Agreement or any Advance.

 

9.2. Notices, Etc. (a) Addresses. All notices and other communications provided
for hereunder shall be in writing (including facsimile communication) and
mailed, telecopied, or delivered, as follows:

if to any Borrower or to PMI, as guarantor:

Philip Morris International Inc.

120 Park Avenue

New York, New York 10017 USA

Attention: Secretary

Fax number: 917-663-5372

and

Philip Morris International Management S.A.

Avenue de Rhodanie 50

1001 Lausanne

Switzerland

Attention: Treasurer

Fax number: +41-58-242-4771;

and

Philip Morris Finance S.A.

Avenue de Rhodanie 50

1001 Lausanne

Switzerland

 

42



--------------------------------------------------------------------------------

Attention: Director Treasury

Facsimile: +41-58-242-4771;

if to any Initial Lender, at its Applicable Lending Office specified opposite
its name on Schedule I hereto;

if to any other Lender, at its Applicable Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender;

if to JPMEL, as Facility Agent:

J.P. Morgan Europe Limited

EMEA Loan and Agency Department

125 London Wall

London EC2Y 5AJ United Kingdom

Attention: Loans Agency

Facsimile: +44 (0) 207 77 2360

if to JPMCB, as Swingline Agent:

JPMorgan Chase Bank, N.A.

Loan and Agency Department

1111 Fannin Street, Floor 10

Houston, Texas 77002-6295 USA

Facsimile: +1 (713) 750-2956

as to any Borrower, PMI or the Facility Agent at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to PMI and the Facility Agent.

(b) Effectiveness of Notices. All such notices and communications shall, when
mailed or telecopied, be effective when deposited in the mail or telecopied,
respectively, except that notices and communications to the Facility Agent
pursuant to Article 2, 3 or 7 shall not be effective until received by the
Facility Agent. Delivery by facsimile of an executed counterpart of any
amendment or waiver of any provision of this Agreement or of any Exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of a
manually executed counterpart thereof.

 

9.3. No Waiver; Remedies. No failure on the part of any Lender or the Facility
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

9.4.

Costs and Expenses. (a) Facility Agent; Enforcement. PMI agrees to pay on demand
all reasonable costs and expenses in connection with the preparation, execution,
delivery,

 

43



--------------------------------------------------------------------------------

 

administration (excluding any cost or expenses for administration related to the
overhead of the Facility Agent), modification and amendment of this Agreement
and the documents to be delivered hereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Facility Agent
with respect thereto and with respect to advising the Facility Agent as to its
rights and responsibilities under this Agreement, and all costs and expenses of
the Lenders and the Facility Agent, if any (including, without limitation,
reasonable counsel fees and expenses of the Lenders and the Facility Agent), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement and the other documents to be delivered
hereunder.

(b) Prepayment of Advances. If any payment of principal of Advance is made other
than on the last day of the Interest Period for such Advance or at its maturity,
as a result of a payment pursuant to Section 2.11, acceleration of the maturity
of the Advances pursuant to Section 6.2, an assignment made as a result of a
demand by PMI pursuant to Section 9.7(a) or for any other reason, PMI shall,
upon demand by any Lender (with a copy of such demand to the Facility Agent or
the Swingline Agent, as applicable), pay to the Facility Agent or the Swingline
Agent, as applicable, for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses which it may
reasonably incur as a result of such payment, including, without limitation, any
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance. Without prejudice to the survival of
any other agreement of any Borrower or PMI hereunder, the agreements and
obligations of each Borrower and PMI contained in Section 2.3(c), 2.9(c), 2.15,
2.18, and this Section 9.4(b) shall survive the payment in full of principal and
interest hereunder.

(c) Indemnification. Each Borrower and PMI jointly and severally agree to
indemnify and hold harmless the Facility Agent and each Lender and each of their
respective affiliates, control persons, directors, officers, employees,
attorneys and agents (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and disbursements of counsel) which may be incurred
by or asserted against any Indemnified Party, in each case in connection with or
arising out of, or in connection with the preparation for or defense of, any
investigation, litigation, or proceeding (i) related to any transaction or
proposed transaction (whether or not consummated) in which any proceeds of any
Borrowing are applied or proposed to be applied, directly or indirectly, by any
Borrower, whether or not such Indemnified Party is a party to such transaction
or (ii) related to any Borrower’s or PMI’s entering into this Agreement, or to
any actions or omissions of any Borrower or PMI, any of their respective
Subsidiaries or affiliates or any of its or their respective officers,
directors, employees or agents in connection therewith, in each case whether or
not an Indemnified Party is a party thereto and whether or not such
investigation, litigation or proceeding is brought by PMI or any Borrower or any
other Person; provided, however, that neither any Borrower nor PMI shall be
required to indemnify any such Indemnified Party from or against any portion of
such claims, damages, losses, liabilities or expenses that is found in a final,
non-appealable judgment

 

44



--------------------------------------------------------------------------------

 

by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnified Party. No party to this Agreement
shall be liable for any special, indirect, consequential or punitive damages in
connection with the Revolving Credit Facility.

 

9.5. Right of Set-Off. Upon (i) the occurrence and during the continuance of any
Event of Default and (ii) the making of the request or the granting of the
consent specified by Section 6.2 to authorize the Facility Agent to declare the
Advances due and payable pursuant to the provisions of Section 6.2, each Lender
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of PMI or any
Borrower against any and all of the obligations of any Borrower or PMI now or
hereafter existing under this Agreement, whether or not such Lender shall have
made any demand under this Agreement and although such obligations may be
unmatured. Each Lender shall promptly notify the appropriate Borrower or PMI, as
the case may be, after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender and its affiliates under this Section 9.5
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) that such Lender and its affiliates may have.

 

9.6. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of PMI, the Facility Agent, the Swingline Agent, and each Lender and
their respective successors and assigns, except that neither any Borrower nor
PMI shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders.

 

9.7. Assignments and Participations. (a) Assignment of Lender Obligations. Each
Lender may and, if demanded by PMI upon at least five Business Days’ notice to
such Lender and the Facility Agent, will assign to one or more Persons all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments and the Advances owing to it),
subject to the following:

(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under one or more Facilities under this Agreement
(it being understood that any assignment under a Revolving Credit Facility shall
include a proportionate assignment under the related Swingline Facility, as
applicable);

(ii) the amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event be less than
$10,000,000 for Revolving Credit Commitments (subject, in each case, to
reduction at the sole discretion of PMI) and shall be an integral multiple of
$1,000,000;

 

45



--------------------------------------------------------------------------------

(iii) each such assignment shall be to an Eligible Assignee, provided, however
that an assignment to a bank or other financial institution that is not a
Qualifying Bank shall not be effective without the written approval of PMI,
which approval shall be notified to the Facility Agent;

(iv) each such assignment made as a result of a demand by PMI pursuant to this
Section 9.7(a) shall be arranged by PMI after consultation with the Facility
Agent and shall be either an assignment of all of the rights and obligations of
the assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments which together cover all of the rights and obligations of the
assigning Lender under this Agreement;

(v) no Lender shall be obligated to make any such assignment as a result of a
demand by PMI pursuant to this Section 9.7(a) unless and until such Lender shall
have received one or more payments from either the Borrowers to which it has
outstanding Advances or one or more Eligible Assignees in an aggregate amount at
least equal to the aggregate outstanding principal amount of the Advances owing
to such Lender, together with accrued interest thereon to the date of payment of
such principal amount and all other amounts payable to such Lender under this
Agreement; and

(vi) the parties to each such assignment shall execute and the assigning Lender
shall, not less than five Business Days prior to the effectiveness of any
Assignment and Acceptance, deliver to the Facility Agent which shall give prompt
notice thereof to PMI by facsimile, for the Facility Agent’s acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $2,000 for Revolving Credit Commitments;
provided that, if such assignment is made as a result of a demand by PMI under
this Section 9.7(a), PMI shall pay or cause to be paid such $2,000 fee.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than those provided under Section 9.4) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto), other than Section 9.12.

(b) Assignment and Acceptance. By executing and delivering an Assignment and
Acceptance, the assigning Lender thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or

 

46



--------------------------------------------------------------------------------

warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or PMI or the performance or observance by any Borrower or PMI of any
of its obligations under this Agreement or any other instrument or document
furnished pursuant hereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of the financial statements
referred to in Section 4.1(e) and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Facility Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee represents that (A) the source of any funds it is
using to acquire the assigning Lender’s interest or to make any Advance is not
and will not be plan assets as defined under the regulations of the Department
of Labor of any Plan subject to Title I of ERISA or Section 4975 of the Code or
(B) the assignment or Advance is not and will not be a non-exempt prohibited
transaction as defined in Section 406 of ERISA; (vii) such assignee appoints and
authorizes the Facility Agent to take such action as agent on its behalf and to
exercise such powers and discretion under this Agreement as are delegated to the
Facility Agent by the terms hereof, together with such powers and discretion as
are reasonably incidental thereto; and (viii) such assignee agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as a Lender.

(c) Agent’s Acceptance. Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and an assignee representing that it is an
Eligible Assignee, together with any Note or Notes subject to such assignment,
the Facility Agent shall, if such Assignment and Acceptance has been completed
and is in substantially the form of Exhibit C hereto, (i) accept such Assignment
and Acceptance, (ii) record the information contained therein in the Register
and (iii) give prompt notice thereof to PMI.

(d) Register. The Facility Agent shall maintain at its address referred to in
Section 9.2 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Advances owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and
PMI, the Borrowers, the Facility Agent and the Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by PMI, any
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

47



--------------------------------------------------------------------------------

(e) Sale of Participation. Each Lender may sell participations to one or more
Qualifying Banks in or to all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment, the Advances owing to it and any Note or Notes held by it), subject
to the following:

(i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to PMI hereunder) shall remain unchanged,

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations,

(iii) PMI, the other Borrowers, the Facility Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, and

(iv) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement, or any consent to
any departure by any Borrower or PMI therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Advances or any fees or other amounts
payable hereunder, in each case to the extent subject to such participation.

(f) Disclosure of Information. Any Lender may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.7, disclose to the assignee or participant or proposed assignee or
participant, any information relating to PMI or any Borrower furnished to such
Lender by or on behalf of PMI or any Borrower; provided that, prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any confidential information
relating to PMI received by it from such Lender by signing a confidentiality
agreement substantially in the form attached hereto as Exhibit H.

(g) Regulation A Security Interest. Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation, the Advances owing to it and any Note or Notes held by it) in favor
of any Federal Reserve Bank in accordance with Regulation A.

 

9.8.

Designated Subsidiaries. (a) Designation. PMI may at any time, and from time to
time, by delivery to the Facility Agent of a Designation Agreement duly executed
by PMI and the respective Subsidiary and substantially in the form of Exhibit D
hereto, designate such Subsidiary as a “Designated Subsidiary” for purposes of
this Agreement and such Subsidiary shall thereupon become a “Designated
Subsidiary” for purposes of this Agreement and, as such, shall have all of the
rights and obligations of a Borrower

 

48



--------------------------------------------------------------------------------

 

hereunder. The Facility Agent shall promptly notify each Lender of each such
designation by PMI and the identity of the respective Subsidiary.

(b) Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement of any Designated
Subsidiary then, so long as at the time no Notice of Revolving Credit Borrowing
or Notice of Swingline Borrowing in respect of such Designated Subsidiary is
outstanding, such Subsidiary’s status as a “Designated Subsidiary” shall
terminate upon notice to such effect from the Facility Agent to the Lenders
(which notice the Facility Agent shall give promptly, and only upon its receipt
of a request therefor from PMI). Thereafter, the Lenders shall be under no
further obligation to make any Advance hereunder to such former Designated
Subsidiary until such time as it has been redesignated a Designated Subsidiary
by PMI pursuant to Section 9.8(a).

 

9.9. Governing Law. This Agreement and the Notes shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

9.10. Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

9.11.

Jurisdiction, Etc. (a) Submission to Jurisdiction; Service of Process. Each of
the parties hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York state court
or Federal court of the United States of America sitting in New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York state court or, to the extent permitted by
law, in such Federal court. Each Borrower (other than PMI) hereby agrees that
service of process in any such action or proceeding brought in any such New York
state court or in such Federal court may be made upon PMI at 120 Park Avenue,
New York, NY 10017, Attention: Secretary, or such other address in the United
States as notified to the Facility Agent from time to time (the “Process
Agent”), and each Designated Subsidiary hereby irrevocably appoints the Process
Agent its authorized agent to accept such service of process, and agrees that
the failure of the Process Agent to give any notice of any such service shall
not impair or affect the validity of such service or of any judgment rendered in
any action or proceeding based thereon. Each Borrower hereby further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties hereto by registered or certified mail,
postage prepaid, to such Borrower at its address specified pursuant to
Section 9.2. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner

 

49



--------------------------------------------------------------------------------

 

provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to serve legal process in any other manner permitted by law
or to bring any action or proceeding relating to this Agreement or the Notes in
the courts of any jurisdiction.

(b) PMI as Process Agent. PMI hereby accepts its appointment as Process Agent
and agrees that (i) it will maintain an office in New York, New York, or such
other address in the United States as notified to the Facility Agent from time
to time, through the Termination Date and will give the Facility Agent prompt
notice of any change of its address, (ii) it will perform its duties as Process
Agent to receive on behalf of each Designated Subsidiary and its property
service of copies of the summons and complaint and any other process which may
be served in any action or proceeding in any New York State or Federal court
sitting in New York City arising out of or relating to this Agreement and
(iii) it will forward forthwith to each Designated Subsidiary at its then
current address copies of any summons, complaint and other process which PMI
receives in connection with its appointment as Process Agent.

(c) Waivers. Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York state or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court. Each of
the parties hereto hereby irrevocably agrees that, to the extent that it now has
or may hereafter acquire any right of immunity, whether characterized as
sovereign immunity or otherwise, from any legal proceedings, whether in the
United States of America or elsewhere, arising out of this Agreement or the
subject matter hereof or any of the transactions contemplated hereby brought by
any of the parties hereto or their successors or assigns, including without
limitation immunity from service of process, immunity from jurisdiction or
judgment of any court or tribunal, immunity from execution or enforcement of a
judgment and immunity of any of its property from attachment prior to any entry
of judgment, it hereby expressly and irrevocably waives and agrees not to assert
any such immunity and such waiver shall be irrevocable and not subject to
withdrawal in any jurisdiction, including without limitation under the Foreign
Sovereign Immunities Act of 1976. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATED TO THIS AGREEMENT OR ANY OTHER RELATED
DOCUMENTS.

 

9.12.

Confidentiality. None of the Agents, the Mandated Lead Arrangers and Bookrunners
nor any Lender shall disclose any confidential information relating to PMI or
any Borrower to any other Person without the consent of PMI, other than (a) to
such Agent’s or such Lender’s affiliates, branches and representative offices in
any jurisdiction and their officers, directors, employees, agents and advisors
and, as contemplated by Section 9.7(f), to actual or prospective assignees and
participants, and then, in each such case,

 

50



--------------------------------------------------------------------------------

 

only on a confidential basis; provided, however, that such actual or prospective
assignee or participant shall have been made aware of this Section 9.12 and
shall have agreed to be bound by its provisions as if it were a party to this
Agreement, (b) as required by any law, rule or regulation or judicial process,
(c) as requested or required by any state, federal or foreign authority or
examiner regulating banks or banking or other financial institutions, and (d) to
any rating agency that provides ratings of such Lender or its affiliates.

 

9.13. Integration. This Agreement and the Notes represent the agreement of PMI,
the other Borrowers, the Facility Agent, the Swingline Agent and the Lenders
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Facility Agent, the Swingline
Agent, PMI, the other Borrowers or any Lender relative to the subject matter
hereof not expressly set forth or referred to herein or in the Notes other than
the matters referred to in Sections 2.12(c) and 9.4(a) and except for
Confidentiality Agreements entered into by each Lender in connection with this
Agreement.

 

9.14. USA Patriot Act Notice, Etc. The Facility Agent and each Lender hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”) or any similar “know your customer” or other similar checks under all
applicable laws and regulations, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of each Borrower and other information that will allow such Lender
to identify such Borrower in accordance with the Patriot Act or any similar
“know your customer” or other similar checks under all applicable laws and
regulations.

 

9.15. Judgment. (a) If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in Dollars into Euro, or to convert a
sum due hereunder in Euro into Dollars, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
the Equivalent thereof on the Business Day preceding that on which final
judgment is given.

(b) The obligation of any Borrower in respect of any sum due from it in Euro or
Dollars (the “Primary Currency”) to any Lender or any Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or such Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or such Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or such Agent (as the case may be) in the
applicable Primary Currency, the Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or such Agent (as
the case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or such Agent (as the
case may be) in the applicable Primary Currency, such Lender or such Agent (as
the case may be) agrees to remit to the applicable Borrower such excess.

[Signature pages omitted.]

 

51



--------------------------------------------------------------------------------

EXHIBIT A - FORM OF

REVOLVING CREDIT NOTE

Dated:                     , 20__

$                    

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a                 
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                 (the “Lender”) for the account of its Applicable Lending Office
on the Termination Date (each as defined in the Credit Agreement referred to
below) the principal sum of $[amount of the Lender’s Revolving Credit Commitment
in figures] or, if less, the aggregate principal amount of the Revolving Credit
Advances outstanding on the Termination Date made by the Lender to the Borrower
pursuant to the Credit Agreement, dated as of 29 March 2010 among Philip Morris
International Inc., the Lender and certain other lenders party thereto, J.P.
Morgan Europe Limited, as Facility Agent, JPMorgan Chase Bank, N.A., as
Swingline Agent, and J.P. Morgan plc, Deutsche Bank Securities Inc., Citigroup
Global Markets Limited, Credit Suisse AG, Cayman Islands Branch, Goldman Sachs
Credit Partners L.P. and RBS Securities Inc., as Mandated Lead Arrangers and
Bookrunners for such Lenders (as amended or modified from time to time, the
“Credit Agreement;” the terms defined therein being used herein as therein
defined).

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rate, and payable at
such times, as are specified in the Credit Agreement.

Both principal and interest in respect of each Revolving Credit Advance are
payable in Euro or Dollars, as the case may be, to J.P. Morgan Europe Limited,
as Facility Agent, for the account of the Lender at the office of J.P. Morgan
Europe Limited, located in London, England for payments in Euro or New York, New
York for payments in Dollars, in same day funds. Each Revolving Credit Advance
owing to the Lender by the Borrower pursuant to the Credit Agreement, and all
payments made on account of principal thereof, shall be recorded by the Lender
and, prior to any transfer hereof, endorsed on the grid attached hereto which is
part of this Promissory Note.

This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the Dollar amount first above mentioned, the indebtedness
of the Borrower resulting from each such Revolving Credit Advance being
evidenced by this Promissory Note, (ii) contains provisions for determining the
Dollar Equivalent of Advances denominated in Euro and (iii) contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayments on



--------------------------------------------------------------------------------

account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

[NAME OF BORROWER] By     Name:   Title:  

 

2



--------------------------------------------------------------------------------

REVOLVING CREDIT LOANS AND PAYMENTS OF PRINCIPAL

 

Date

   Type of
Revolving
Credit
Advance    Amount of
Revolving
Credit
Advance    Interest
Rate    Amount of
Principal
Paid
or Prepaid    Unpaid
Principal
Balance    Notation
Made By                  

 

3



--------------------------------------------------------------------------------

EXHIBIT B-1 - FORM OF NOTICE OF

REVOLVING CREDIT BORROWING

[Date]

J.P. Morgan Europe Limited, as Facility Agent

    for the Lenders party to the Credit Agreement

    referred to below

Attention: Loans Agency

Ladies and Gentlemen:

[NAME OF BORROWER], refers to the Credit Agreement, dated as of 29 March 2010
(as amended or modified from time to time, the “Credit Agreement,” the terms
defined therein being used herein as therein defined), among Philip Morris
International Inc., the Lenders party thereto and J.P. Morgan Europe Limited, as
Facility Agent, JPMorgan Chase Bank, N.A., as Swingline Agent, and J.P. Morgan
plc, Deutsche Bank Securities Inc., Citigroup Global Markets Limited, Credit
Suisse AG, Cayman Islands Branch, Goldman Sachs Credit Partners L.P. and RBS
Securities Inc., as Mandated Lead Arrangers and Bookrunners, and hereby gives
you notice, irrevocably, pursuant to Section 2.3 of the Credit Agreement that
the undersigned hereby requests a Revolving Credit Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Revolving Credit Borrowing (the “Proposed Revolving Credit Borrowing”) as
required by Section 2.3(a) of the Credit Agreement:

 

  (i) The date of the Proposed Revolving Credit Borrowing is
                    , 201_.

 

  (ii) The Type of Advances comprising the Proposed Revolving Credit Borrowing
is [EURIBOR Advances] [LIBOR Advances].

 

  (iii) The aggregate amount of the Proposed Revolving Credit Borrowing is
[EUR][$][                    ].

 

  (iv) The initial Interest Period for each [EURIBOR][LIBOR] Advance made as
part of the Proposed Revolving Credit Borrowing is              month(s).

 

  (v) Account to credit with funds:                     .

The undersigned, as applicable, hereby certifies that the following statements
are true on the date hereof, and will be true on the date of the Proposed
Revolving Credit Borrowing:

 

4



--------------------------------------------------------------------------------

(a) the representations and warranties contained in Section 4.1 of the Credit
Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f) thereof (other than clause
(i) thereof)) are correct, before and after giving effect to the Proposed
Revolving Credit Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date;

[if the Borrower is a Designated Subsidiary: the representations and warranties
of such Designated Subsidiary contained in its Designation Agreement are
correct, before and after giving effect to the Proposed Revolving Credit
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date;]

(b) after giving effect to the application of the proceeds of all Borrowings on
the date of such Revolving Credit Borrowing (together with any other resources
of the Borrower applied together therewith), no event has occurred and is
continuing, or would result from such Revolving Credit Borrowing, that
constitutes a Default or Event of Default;

(c) if such Proposed Revolving Credit Borrowing is in an aggregate principal
amount equal to or greater than $500,000,000, or the Equivalent in Euro thereof,
and is being made in connection with any purchase of shares of the Borrower’s or
PMI’s capital stock or the capital stock of any other Person, or any purchase of
all or substantially all of the assets of any Person (whether in one transaction
or a series of transactions) or any transaction of the type referred to in
Section 5.2(b) of the Credit Agreement, the statement in clause (b) above will
be true on a pro forma basis as if such transaction or purchase shall have been
completed; and

(d) the aggregate principal amount of the Proposed Revolving Credit Borrowing
and all other Revolving Credit Borrowings to be made on the same day under the
Credit Agreement is within the aggregate unused Revolving Credit Commitments of
the Lenders, with any such determination having been made after giving effect
to a calculation of the Equivalent in Dollars of any outstanding Borrowings or
Proposed Revolving Credit Borrowings that are denominated in Euro.

 

Very truly yours, PHILIP MORRIS INTERNATIONAL INC. By        Name:   Title:
[NAME OF BORROWER] By       Name:   Title:

 

5



--------------------------------------------------------------------------------

EXHIBIT B-2 - FORM OF NOTICE OF

SWINGLINE BORROWING

[Date]

J.P. Morgan Europe Limited, as Swingline Agent

    for the Lenders party to the Credit Agreement

    referred to below

Attention: Loans Agency

Ladies and Gentlemen:

[NAME OF BORROWER], refers to the Credit Agreement, dated as of 29 March 2010
(as amended or modified from time to time, the “Credit Agreement,” the terms
defined therein being used herein as therein defined), among Philip Morris
International Inc., the Lenders party thereto and J.P. Morgan Europe Limited, as
Facility Agent, JPMorgan Chase Bank, N.A., as Swingline Agent, and J.P. Morgan
plc, Deutsche Bank Securities Inc., Citigroup Global Markets Limited, Credit
Suisse AG, Cayman Islands Branch, Goldman Sachs Credit Partners L.P. and RBS
Securities Inc., as Mandated Lead Arrangers and Bookrunners, and hereby gives
you notice, irrevocably, pursuant to Section 2.9 of the Credit Agreement that
the undersigned hereby requests a Swingline Borrowing under the Credit
Agreement, and in that connection sets forth the terms on which such Swingline
Borrowing (the “Proposed Swingline Borrowing”) is requested to be made:

 

  (i)

The date of the Proposed Swingline Borrowing is                     , 201    .1

 

  (ii) The aggregate amount of the Proposed Swingline Borrowing is
$[                    ].

 

  (iii) The Interest Period for each LIBOR Advance made as part of the Proposed
Swingline Borrowing is              day(s).

 

  (iv) Account to credit with funds:                     .

The undersigned, as applicable, hereby certifies that the following statements
are true on the date hereof, and will be true on the date of the Proposed
Swingline Borrowing:

 

 

1

Pursuant to Section 2.9(a), the Date of Borrowing can be the same date as the
notice; provided the notice is given to the Facility Agent on such date by 12:00
P.M. (New York time) subject to Section 2.11.



--------------------------------------------------------------------------------

(a) the representations and warranties contained in Section 4.1 of the Credit
Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f) thereof (other than clause
(i) thereof)) are correct, before and after giving effect to the Proposed
Swingline Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date;

[if the Borrower is a Designated Subsidiary: the representations and warranties
of such Designated Subsidiary contained in its Designation Agreement are
correct, before and after giving effect to the Proposed Swingline Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date;]

(b) after giving effect to the application of the proceeds of all Borrowings on
the date of such Swingline Borrowing (together with any other resources of the
Borrower applied together therewith), no event has occurred and is continuing,
or would result from such Proposed Swingline Borrowing, that constitutes a
Default or Event of Default;

(c) if such Swingline Borrowing is in an aggregate principal amount equal to or
greater than $500,000,000 and is being made in connection with any purchase of
shares of the Borrower’s or PMI’s capital stock or the capital stock of any
other Person, or any purchase of all or substantially all of the assets of any
Person (whether in one transaction or a series of transactions) or any
transaction of the type referred to in Section 5.2(b) of the Credit Agreement,
the statement in clause (b) above will be true on a pro forma basis as if such
transaction or purchase shall have been completed; and

(d) the aggregate principal amount of the Proposed Swingline Borrowing and all
other Swingline Borrowings to be made on the same day under the Credit Agreement
is within the aggregate unused Swingline Commitments of the Lenders, with any
such determination having been made after giving effect to a calculation of the
Equivalent in Dollars of any outstanding Borrowings that are denominated in
Euro.

 

Very truly yours, PHILIP MORRIS INTERNATIONAL INC. By         Name:   Title:
[NAME OF BORROWER] By       Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT C - FORM OF

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement, dated as of 29 March 2010 (as amended
or modified from time to time, the “Credit Agreement,” the terms defined therein
being used herein as therein defined), among Philip Morris International Inc., a
Virginia corporation, the Lenders party thereto and J.P. Morgan Europe Limited,
as Facility Agent, JPMorgan Chase Bank, N.A., as Swingline Agent, and J.P.
Morgan plc, Deutsche Bank Securities Inc., Citigroup Global Markets Limited,
Credit Suisse AG, Cayman Islands Branch, Goldman Sachs Credit Partners L.P. and
RBS Securities Inc., as Mandated Lead Arrangers and Bookrunners for such
Lenders.

The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement. After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Advances owing to the Assignee will be as set forth on Schedule 1 hereto.
Each of the Assignor and the Assignee represents and warrants that it is
authorized to execute and deliver this Assignment and Acceptance.

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or PMI or
the performance or observance by any Borrower or PMI of any of its obligations
under the Credit Agreement or any other instrument or document furnished
pursuant thereto.

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.1(e) thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon J.P. Morgan Europe Limited, as Facility Agent, any other Agent,
the Assignor or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement; (iii) confirms that
it is an Eligible Assignee (if the Assignee is not a Qualifying Bank, the
assignment shall not be effective without the written approval of PMI, which
approval shall be notified to the Facility Agent); (iv) represents that (A) the
source of any funds it is using to acquire the Assignor’s interest or to make
any Advance is not and will not be plan assets as defined under the regulations
of the Department of Labor of any Plan subject to Title I of ERISA or
Section 4975 of the Code or (B) the assignment or



--------------------------------------------------------------------------------

Advance is not and will be not be a non-exempt prohibited transaction as defined
in Section 406 of ERISA; (v) appoints and authorizes J.P. Morgan Europe Limited,
as Facility Agent, to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to J.P.
Morgan Europe Limited, as Facility Agent, by the terms thereof, together with
such powers and discretion as are reasonably incidental thereto; (vi) agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of the Credit Agreement are required to be performed by it as a
Lender; and (vii) confirms that it has signed a confidentiality agreement
substantially in the form attached as Exhibit H to the Credit Agreement.

4. This Assignment and Acceptance will be delivered to J.P. Morgan Europe
Limited, as Facility Agent, for acceptance and recording by J.P. Morgan Europe
Limited, as Facility Agent following its execution. The effective date for this
Assignment and Acceptance (the “Effective Date”) shall be the date of acceptance
hereof by J.P. Morgan Europe Limited, as Facility Agent, unless otherwise
specified on Schedule 1 hereto.

5. Upon such acceptance and recording by J.P. Morgan Europe Limited, as Facility
Agent, as of the Effective Date, (i) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations of a Lender thereunder and (ii) the Assignor shall,
to the extent provided in this Assignment and Acceptance, relinquish its rights
and be released from its obligations under the Credit Agreement.

6. Upon such acceptance and recording by J.P. Morgan Europe Limited, as Facility
Agent, from and after the Effective Date, J.P. Morgan Europe Limited, as
Facility Agent, shall make all payments under the Credit Agreement in respect of
the interest assigned hereby (including, without limitation, all payments of
principal, interest and facility fees with respect thereto) to the Assignee. The
Assignor and Assignee shall make all appropriate adjustments in payments under
the Credit Agreement for periods prior to the Effective Date directly between
themselves.

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

2



--------------------------------------------------------------------------------

Schedule 1

to

Assignment and Acceptance

 

Percentage interest assigned:

              %

Assignee’s Revolving Credit Commitment:

      $                  

(including, if applicable, Assignee’s Swingline Commitment

   $                )   

Aggregate outstanding principal amount of Revolving Credit Advances assigned:

   EUR/$                

 

Effective Date1:

                       , 201    

 

 

[NAME OF ASSIGNOR], as Assignor By        Title:

 

Dated:                     , 201     [NAME OF ASSIGNEE], as Assignee By       
Title: Dated:                     , 201     Applicable Lending Office: [Address]

Accepted this

                 day of                     , 201    

 

J.P. MORGAN EUROPE LIMITED,

as Facility Agent

By        Title:   [Approved this                  day of                     ,
201    

 

[NAME OF BORROWER]1 By        Title:

 

 

1

This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to J.P. Morgan Europe Limited, as Facility Agent.

1

Required if the Assignee is an Eligible Assignee solely by reason of clause
(v) of the definition of “Eligible Assignee.”



--------------------------------------------------------------------------------

EXHIBIT D - FORM OF

DESIGNATION AGREEMENT

[Date]1

J.P. Morgan Europe Limited, as Facility Agent

    for the Lenders party to the Credit Agreement

    referred to below

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of 29 March 2010 (as amended
or modified from time to time, the “Credit Agreement,” the terms defined therein
being used herein as therein defined), among Philip Morris International Inc.,
[certain other borrowers party thereto], the Lenders party thereto and J.P.
Morgan Europe Limited, as Facility Agent, JPMorgan Chase Bank, N.A., as
Swingline Agent, and J.P. Morgan plc, Deutsche Bank Securities Inc., Citigroup
Global Markets Limited, Credit Suisse AG, Cayman Islands Branch, Goldman Sachs
Credit Partners L.P. and RBS Securities Inc., as Mandated Lead Arrangers and
Bookrunners for such Lenders.

Please be advised that PMI hereby designates its undersigned wholly-owned
Subsidiary,                  (“Designated Subsidiary”), as a “Designated
Subsidiary” under and for all purposes of the Credit Agreement.

The Designated Subsidiary, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a “Designated
Subsidiary” and a “Borrower” under the Credit Agreement and agrees to be bound
by the terms and conditions of the Credit Agreement. In furtherance of the
foregoing, the Designated Subsidiary hereby represents and warrants to each
Lender as follows:

(a) The Designated Subsidiary is duly organized, validly existing and in good
standing under the laws of                         .

(b) The execution, delivery and performance by the Designated Subsidiary of this
Designation Agreement and the Notes, if any, to be delivered by it and the
performance by the Designated Subsidiary under the Credit Agreement are within
the Designated Subsidiary’s corporate powers, have been duly authorized by all
necessary corporate action and do not contravene (i) the Designated Subsidiary’s
charter or by-laws

 

 

1

For Subsidiaries that are not listed on Schedule 2, date must be at least
(i) three Business Days for a Designated Subsidiary organized in the United
States or any political subdivision thereof and (ii) five Business Days for a
Designated Subsidiary organized outside the United States, in each case, prior
to the date of the initial Advance to such Designated Subsidiary.



--------------------------------------------------------------------------------

or (ii) in any material respect, any law, rule, regulation or order of any court
or governmental agency or contractual restriction binding on or affecting it.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Designated Subsidiary of this
Designation Agreement or the Notes, if any, to be delivered by it and the
performance by the Designated Subsidiary under the Credit Agreement.

(d) This Designation Agreement is, and the Notes, if any, to be delivered by the
Designated Subsidiary when delivered will be, legal, valid and binding
obligations of the Designated Subsidiary enforceable against the Designated
Subsidiary in accordance with their respective terms, subject to the effect of
any applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws affecting creditors’ rights generally and the effect of
general principles of equity (regardless of whether such enforceability is
sought in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

(e) There is no pending or threatened action or proceeding affecting the
Designated Subsidiary or any of its Subsidiaries before any court, governmental
agency or arbitrator that purports to affect the legality, validity or
enforceability of this Designation Agreement, the Credit Agreement or any Note
of the Designated Subsidiary.

(f) [The registered address; name, telephone number, facsimile number and email
address of contact person; and internet address, if available, of the Designated
Subsidiary are                         .]2

(g) [The Federal employer identification number of the Designated Subsidiary is
                        .]2,3

 

Very truly yours, PHILIP MORRIS INTERNATIONAL INC. By       Name:   Title:

 

[DESIGNATED SUBSIDIARY] By       Name:   Title:

 

 

2

Does not apply to Subsidiaries listed on Schedule II.

3

Does not apply to Designated Subsidiaries organized outside the United States.

 

2



--------------------------------------------------------------------------------

EXHIBIT E-1 - FORM OF

OPINION OF COUNSEL

FOR PMI

[Letterhead of Hunton & Williams LLP]

[Effective Date]

To each of the Lenders party

    to the Credit Agreement referred to below

Philip Morris International Inc.

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.1(e)(iii) of the Credit
Agreement, dated as of 29 March 2010 (the “Credit Agreement”), among Philip
Morris International Inc., the Lenders party thereto and J.P. Morgan Europe
Limited, as Facility Agent, JPMorgan Chase Bank, N.A., as Swingline Agent, and
J.P. Morgan plc, Deutsche Bank Securities Inc., Citigroup Global Markets
Limited, Credit Suisse AG, Cayman Islands Branch, Goldman Sachs Credit Partners
L.P. and RBS Securities Inc., as Mandated Lead Arrangers and Bookrunners for
such Lenders. Terms defined in the Credit Agreement are used herein as therein
defined.

We have acted as counsel for PMI in connection with the preparation, execution
and delivery of the Credit Agreement.

In that connection, we have examined the following documents:

(1) The Credit Agreement.

(2) The documents furnished by PMI pursuant to Article 3 of the Credit
Agreement.

(3) The Articles of Incorporation of PMI and all amendments thereto (the
“Charter”).

(4) The by-laws of PMI and all amendments thereto (the “By-laws”).

We have also examined the originals, or copies certified to our satisfaction, of
such corporate records of PMI, certificates of public officials and of officers
of PMI and agreements, instruments and other documents, as we have deemed
relevant and necessary as a basis for the opinions expressed below. As to
questions of fact material to such opinions, we have, when relevant facts were
not independently established by us, relied upon the representations of PMI set
forth in the Credit Agreement and upon certificates of PMI or its officers or of
public officials. Whenever the phrase “to our knowledge” is used herein, it
refers to the actual knowledge of the attorneys of the firm involved in the
representation of PMI in connection with the Credit Agreement, without
independent investigation. We have assumed the due execution



--------------------------------------------------------------------------------

and delivery, pursuant to due authorization, of the Credit Agreement by the
Initial Lenders and J.P. Morgan Europe Limited, as Facility Agent, JPMorgan
Chase Bank, N.A., as Swingline Agent, and J.P. Morgan plc, Deutsche Bank
Securities Inc., Citigroup Global Markets Limited, Credit Suisse AG, Cayman
Islands Branch, Goldman Sachs Credit Partners L.P. and RBS Securities Inc., as
Mandated Lead Arrangers and Bookrunners.

Our opinions expressed below are limited to the law of the Commonwealth of
Virginia, the State of New York and the Federal law of the United States.

Based upon the foregoing and upon such investigation as we have deemed
necessary, we are of the following opinion:

1. PMI is a corporation duly organized, validly existing and in good standing
under the laws of the Commonwealth of Virginia.

2. The execution, delivery and performance by PMI of the Credit Agreement and
the Notes, and the consummation of the transactions contemplated thereby, are
within PMI’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) the Charter or the By-laws or
(ii) any law, rule or regulation applicable to PMI (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System) or (iii) to our knowledge, any contractual restriction binding on or
affecting PMI. The Credit Agreement and any Notes delivered on the date hereof
have been duly executed and delivered on behalf of PMI.

3. No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by PMI of the Credit
Agreement and the Notes.

4. The Credit Agreement is the legal, valid and binding obligation of PMI
enforceable against PMI in accordance with its terms. The Notes issued on the
date hereof, if any, are the legal, valid and binding obligations of PMI,
enforceable against PMI in accordance with their respective terms.

The opinion set forth in paragraph 4 above is subject to the effect of any
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws affecting creditors’ rights generally and to the effect
of general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

We express no opinion with respect to:

(A) The effect of any provision of the Credit Agreement which is intended to
permit modification thereof only by means of an agreement in writing by the
parties thereto;

(B) The effect of any provision of the Credit Agreement insofar as it provides
that any Person purchasing a participation from a Lender or other Person may
exercise set-off or similar

 

2



--------------------------------------------------------------------------------

rights with respect to such participation or that any Lender or other Person may
exercise set-off or similar rights other than in accordance with applicable law;

(C) The effect of any provision of the Credit Agreement imposing penalties or
forfeitures;

(D) The enforceability of any provision of the Credit Agreement to the extent
that such provision constitutes a waiver of illegality as a defense to
performance of contract obligations; or

(E) The effect of any provision of the Credit Agreement relating to
indemnification or exculpation in connection with violations of any securities
laws or relating to indemnification, contribution or exculpation in connection
with willful, reckless or criminal acts or gross negligence of the indemnified
or exculpated Person or the Person receiving contribution.

In connection with the provisions of the Credit Agreement which relate to forum
selection (including, without limitation, any waiver of any objection to venue
or any objection that a court is an inconvenient forum), we note that under
NYCPLR § 510, a New York State court may have discretion to transfer the place
of trial, and under 28 U.S.C. § 1404(a), a United States District Court has
discretion to transfer an action from one Federal court to another.

This opinion is being furnished to you pursuant to Section 3.1(e)(iii) of the
Credit Agreement, is solely for the benefit of you and your counsel, and is not
intended for, and may not be relied upon by, any other person or entity without
our prior written consent. We undertake no duty to inform you of events
occurring subsequent to the date hereof.

Very truly yours,

 

3



--------------------------------------------------------------------------------

EXHIBIT E-2 - FORM OF

OPINION OF COUNSEL

FOR PMI

[Effective Date]        

To each of the Lenders party

    to the Credit Agreement referred to below

Philip Morris International Inc.

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.1(e)(iii) of the Credit
Agreement, dated as of 29 March 2010 (the “Credit Agreement”), among Philip
Morris International Inc. (“PMI”), the Lenders party thereto and J.P. Morgan
Europe Limited, as Facility Agent, JPMorgan Chase Bank, N.A., as Swingline
Agent, and J.P. Morgan plc, Deutsche Bank Securities Inc., Citigroup Global
Markets Limited, Credit Suisse AG, Cayman Islands Branch, Goldman Sachs Credit
Partners L.P. and RBS Securities Inc., as Mandated Lead Arrangers and
Bookrunners for such Lenders. Terms defined in the Credit Agreement are used
herein as therein defined.

I and members of my staff have acted as counsel for PMI in connection with the
preparation, execution and delivery of the Credit Agreement.

In that connection, we have examined originals, or copies certified to our
satisfaction, of such corporate records of PMI, certificates of public officials
and of officers of PMI, and agreements, instruments and other documents, as we
have deemed relevant and necessary as a basis for the opinions expressed below.
As to questions of fact material to such opinions, we have, when relevant facts
were not independently established by us, relied upon certificates of PMI or its
officers or of public officials.

Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the opinion that, to the best of my knowledge, (i) there is no pending
or threatened action or proceeding against PMI or any of its Subsidiaries before
any court, governmental agency or arbitrator (a “Proceeding”) that purports to
affect the legality, validity, binding effect or enforceability of the Credit
Agreement or the Notes, if any, or the consummation of the transactions
contemplated thereby, and (ii) except for Proceedings disclosed in PMI’s Annual
Report on Form 10-K for the year ended 31 December 2009, any Current Report on
Form 8-K filed subsequent to 31 December 2009, but prior to 29 March 2010 and,
with respect to Proceedings commenced after the date of such filing but prior to
29 March 2010, a certificate delivered to the Lenders and attached hereto, there
are no Proceedings that are likely to have a materially adverse effect upon the
financial position or results of operations of PMI and its Subsidiaries taken as
a whole.

Very truly yours,

 

4



--------------------------------------------------------------------------------

EXHIBIT F - FORM OF

OPINION OF COUNSEL

FOR DESIGNATED SUBSIDIARY

[Effective Date]    

To each of the Lenders party

    to the Credit Agreement referred to below

Philip Morris International Inc.

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.2(e) of the Credit
Agreement, dated as of 29 March 2010 (the “Credit Agreement”), among Philip
Morris International Inc., the Lenders party thereto and J.P. Morgan Europe
Limited, as Facility Agent, JPMorgan Chase Bank, N.A., as Swingline Agent, and
J.P. Morgan plc, Deutsche Bank Securities Inc., Citigroup Global Markets
Limited, Credit Suisse AG, Cayman Islands Branch, Goldman Sachs Credit Partners
L.P. and RBS Securities Inc., as Mandated Lead Arrangers and Bookrunners for
such Lenders. Terms defined in the Credit Agreement are used herein as therein
defined.

We have acted as counsel for                  (the “Designated Subsidiary”) in
connection with the preparation, execution and delivery of the Designation
Agreement.

In that connection, we have examined the following documents:

(1) The Designation Agreement.

(2) The Credit Agreement.

(3) The documents furnished by the Designated Subsidiary pursuant to Article 3
of the Credit Agreement.

(4) The [Articles] [Certificate] of Incorporation of the Designated Subsidiary
and all amendments thereto (the “Charter”).

(5) The by-laws of the Designated Subsidiary and all amendments thereto (the
“By-laws”).

We have also examined the originals, or copies certified to our satisfaction, of
such corporate records of the Designated Subsidiary, certificates of public
officials and of officers of the Designated Subsidiary, and agreements,
instruments and other documents, as we have deemed relevant and necessary as a
basis for the opinions expressed below. As to questions of fact material to such
opinions, we have, when relevant facts were not independently established by us,
relied upon certificates of the Designated Subsidiary or its officers or of
public officials. We have assumed the due execution and delivery, pursuant to
due authorization, of the Credit Agreement by the Initial Lenders and J.P.
Morgan Europe Limited, as Facility Agent, JPMorgan



--------------------------------------------------------------------------------

Chase Bank, N.A., as Swingline Agent, and J.P. Morgan plc, Deutsche Bank
Securities Inc., Citigroup Global Markets Limited, Credit Suisse AG, Cayman
Islands Branch, Goldman Sachs Credit Partners L.P. and RBS Securities Inc., as
Mandated Lead Arrangers and Bookrunners.

Based upon the foregoing and upon such investigation as we have deemed
necessary, we are of the following opinion:

1. The Designated Subsidiary is a corporation duly organized, validly existing
and in good standing under the laws of                     .

2. The execution, delivery and performance by the Designated Subsidiary of the
Designation Agreement and the Notes, if any, to be delivered by it, the
performance by the Designated Subsidiary under the Credit Agreement and the
consummation of the transactions contemplated thereby, are within the Designated
Subsidiary’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) the Charter or the By-laws or
(ii) any law, rule or regulation applicable to the Designated Subsidiary
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System) or (iii) to our knowledge, any contractual restriction
binding on or affecting the Designated Subsidiary. The Designation Agreement and
the Notes, if any, delivered by the Designated Subsidiary on the date hereof
have been duly executed and delivered on behalf of the Designated Subsidiary.

3. No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Designated
Subsidiary of the Designation Agreement or the Notes, if any, delivered by the
Designated Subsidiary and the performance by the Designated Subsidiary under the
Credit Agreement.

4. The Designation Agreement and the Credit Agreement are the legal, valid and
binding obligations of the Designated Subsidiary enforceable against the
Designated Subsidiary in accordance with their respective terms. The Notes
issued on the date hereof, if any, by the Designated Subsidiary are the legal,
valid and binding obligations of the Designated Subsidiary, enforceable against
the Designated Subsidiary in accordance with their respective terms.

5. There is, to the best of my knowledge, no pending or threatened action or
proceeding against the Designated Subsidiary or any of its Subsidiaries before
any court, governmental agency or arbitrator that purport to affect the
legality, validity, binding effect or enforceability of the Designation
Agreement, the Credit Agreement or any of the Notes delivered by the Designated
Subsidiary, if any, or the consummation of the transactions contemplated
thereby.

 

2



--------------------------------------------------------------------------------

The opinion set forth in paragraph 4 above is subject to the effect of any
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws affecting creditors’ rights generally and to the effect
of general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

Very truly yours,

 

3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF OPINION OF COUNSEL

FOR J.P. MORGAN EUROPE LIMITED,

AS FACILITY AGENT

[Letterhead of Simpson Thacher & Bartlett LLP]

[Effective Date]

J.P. Morgan Europe Limited,

    as Facility Agent

The Lenders listed on Schedule I hereto

    which are parties to the Credit Agreement

    on the date hereof

 

Re:  

Revolving Credit Facility dated as of 29 March 2010 (the “Credit Agreement”)
among Philip Morris International Inc. (the “Company”), the lending institutions
identified in the Credit Agreement (the “Lenders”), J.P. Morgan Europe Limited,
as Facility Agent, JPMorgan Chase Bank, N.A., as Swingline Agent, and J.P.
Morgan plc, Deutsche Bank Securities Inc., Citigroup Global Markets Limited,
Credit Suisse AG, Cayman Islands Branch, Goldman Sachs Credit Partners L.P. and
RBS Securities Inc., as Mandated Lead Arrangers and Bookrunners

  

Ladies and Gentlemen:

We have acted as counsel to J.P. Morgan Europe Limited, as Facility Agent, and
JPMorgan Chase Bank, N.A., as Swingline Agent, in connection with the
preparation, execution and delivery of the Credit Agreement.

This opinion is delivered to you pursuant to Section 3.1(e)(iv) of the Credit
Agreement. Terms used herein which are defined in the Credit Agreement shall
have the respective meanings set forth in the Credit Agreement, unless otherwise
defined herein.

In connection with this opinion, we have examined a copy of the Credit Agreement
signed by the Company and by the Facility Agent, the Swingline Agent and the
Lenders.



--------------------------------------------------------------------------------

We also have examined the originals, or duplicates or certified or conformed
copies, of such records, agreements, instruments and other documents and have
made such other investigations as we have deemed relevant and necessary in
connection with the opinions expressed herein. As to questions of fact material
to this opinion, we have relied upon certificates of public officials and of
officers and representatives of the Company. In addition, we have examined, and
have relied as to matters of fact upon, the representations made in the Credit
Agreement.

In rendering the opinion set forth below, we have assumed the genuineness of all
signatures, the legal capacity of natural persons, the authenticity of all
documents submitted to us as originals, the conformity to original documents of
all documents submitted to us as duplicates or certified or conformed copies,
and the authenticity of the originals of such latter documents.

In rendering the opinion set forth below we have assumed that (1) the Credit
Agreement is a valid and legally binding obligation of each of the Lenders
parties thereto, (2) the Company is duly organized and validly existing and in
good standing under the laws of the jurisdiction in which it is organized and of
each other jurisdiction in which the conduct of its business or ownership of its
property makes such qualification necessary, has the corporate power and
authority to execute, deliver and perform its obligations under the Credit
Agreement and has duly authorized, executed and delivered the Credit Agreement
in accordance with its Articles of Incorporation and By-laws or other similar
organizational documents, and (3)(a) execution, delivery and performance by the
Company of the Credit Agreement do not contravene its Articles of Incorporation
or By-laws or other similar organizational documents, (b) execution, delivery
and performance by the Company of the Credit Agreement do not violate, or
require any consent not obtained under, the laws of the jurisdiction in which it
is organized or any other applicable laws or regulations or any order, writ,
injunction or decree of any court or other governmental authority binding on the
Company, and (c) execution, delivery and performance by the Company of the
Credit Agreement do not constitute a breach or violation of, or require any
consent not obtained under, any agreement or instrument which is binding upon
the Company.

Based upon and subject to the foregoing, and subject to the qualifications and
limitations set forth herein, we are of the opinion that the Credit Agreement
constitutes the valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms.

Our opinion set forth above is subject to (i) the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, (ii) general
equitable principles (whether considered in a proceeding in equity or at law)
and (iii) an implied covenant of good faith and fair dealing.

We express no opinion with respect to:

(A) the effect of any provision of the Credit Agreement which is intended to
permit modification thereof only by means of an agreement in writing by the
parties thereto;

(B) the effect of any provision of the Credit Agreement insofar as it provides
that any Person purchasing a participation from a Lender or other Person may
exercise set-off or similar rights with respect to such participation or that
any Lender or other Person may exercise set-off or



--------------------------------------------------------------------------------

similar rights other than in accordance with applicable law;

(C) the effect of any provision of the Credit Agreement imposing penalties or
forfeitures;

(D) the enforceability of any provision of the Credit Agreement to the extent
that such provision constitutes a waiver of illegality as a defense to
performance of contract obligations; or

(E) the effect of any provision of the Credit Agreement relating to
indemnification or exculpation in connection with violations of any securities
laws or relating to indemnification, contribution or exculpation in connection
with willful, reckless or criminal acts or gross negligence of the indemnified
or exculpated Person or the Person receiving contribution.

In connection with the provisions of the Credit Agreement which relate to forum
selection (including, without limitation, any waiver of any objection to venue
or any objection that a court is an inconvenient forum), we note that under
NYCPLR § 510, a New York State court may have discretion to transfer the place
of trial, and under 28 U.S.C. § 1404(a), a United States District Court has
discretion to transfer an action from one Federal court to another.

We are members of the Bar of the State of New York, and we do not express any
opinion herein concerning any law other than the law of the State of New York
and the Federal law of the United States.

This opinion letter is rendered to you in connection with the above described
transaction. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to, any other person, firm or
corporation without our prior written consent. This opinion letter may be
furnished to, but may not be relied upon by, a regulatory authority entitled to
receive it.

Very truly yours,



--------------------------------------------------------------------------------

EXHIBIT H - FORM OF

CONFIDENTIALITY AGREEMENT

 

To:

   [NAME OF BANK]

Date:

   ________, 20    

Subject:

   Philip Morris International Inc. $2,500,000,000 Revolving Credit Facility
(the “Facility”)

In connection with the Facility for Philip Morris International Inc. (the
“Company”), you will be receiving certain information which is non-public,
confidential or proprietary in nature. That information and any other
information, regardless of form, whether oral, written or electronic, concerning
the Company, its subsidiaries or the Facility furnished to you by [NAME OF
LENDER] or the Company or any of their respective Representatives in connection
with the Facility (at any time on, before or after the date of this Agreement),
together with analyses, compilations or other materials prepared by you or your
Representatives which contain or otherwise reflect such information or your
review of the Facility is hereinafter referred to as the “Information.” As used
herein, “Representatives” refers to affiliates, directors, officers, employees,
agents, auditors, attorneys, consultants or advisors. In consideration of your
receipt of the Information, you agree that:

 

  1. You will not, without the prior written consent of the Company, use, either
directly or indirectly, any of the Information except in connection with the
Facility.

 

  2. You agree to reveal the Information only to your Representatives who need
to know the Information for the purpose of evaluating the Facility, who are
informed by you of the confidential nature of the Information, and who agree to
be bound by the terms and conditions of this Agreement. You agree to be
responsible for any breach of this Agreement by any of your Representatives and
to indemnify and hold the Company and its Representatives harmless from and
against any and all liabilities, claims, causes of action, costs and expenses
(including attorney fees and expenses) arising out of the breach of this
Agreement by you or your Representatives.

 

  3. Without the prior written consent of the Company you shall not disclose to
any person (except as otherwise expressly permitted herein) the fact that the
Information has been made available, that discussions are taking place between
the Company and any financial institution concerning the Facility, or any of the
terms, conditions or other facts with respect thereto (including the status
thereof), or that the Facility has been consummated.

 

  4.

This Agreement shall be inoperative as to any portion of the Information that
(i) is or becomes generally available to the public on a non-confidential basis
through no fault or action by you or your Representatives, or (ii) is or becomes
available to you on a non-confidential basis from a source other than the
Company, [NAME



--------------------------------------------------------------------------------

 

OF LENDER] or their respective Representatives, which source, to the best of
your knowledge, is not prohibited from disclosing such Information to you by a
contractual, legal or fiduciary obligation to the Company, [NAME OF LENDER] or
their respective Representatives.

 

  5. You may disclose the Information at the request of any regulatory or
supervisory authority having jurisdiction over you, provided that you request
confidential treatment of such Information to the extent permitted by law,
provided that, insofar as practicable, you notify the Company in advance of such
disclosure pursuant to the following paragraph.

 

  6. In the event that you or anyone to whom you transmit the Information
pursuant to this Agreement becomes legally compelled to disclose any of the
Information or the existence of the Facility, you shall provide the Company with
notice of such event promptly upon your obtaining knowledge thereof (provided
that you are not otherwise prohibited by law from giving such notice) so that
the Company may seek a protective order or other appropriate remedy. In the
event that such protective order or other remedy is not obtained, you shall
furnish only that portion of the Information that is legally required and shall
disclose the Information in a manner reasonably designed to preserve its
confidential nature.

 

  7. In the event that discussions with you concerning the Facility are
discontinued or your relationship with [NAME OF LENDER] with respect to the
Facility is otherwise terminated, you shall deliver to the Company the copies of
the Information that were furnished to you by or on behalf of the Company and
represent to the Company that you have destroyed all other copies thereof,
provided that you may maintain copies of the Information, subject to the terms
of this Agreement, as required by law or regulations or document retention
policies applicable to you. All of your obligations hereunder and all of the
rights and remedies of the Company and [NAME OF LENDER] hereunder shall survive
any discontinuance of discussions, termination of your relationship or any
return or destruction of the Information.

 

  8. You acknowledge that disclosure of the Information in violation of the
terms of this Agreement could have material adverse consequences, and agree
that, in the event of any breach by you or your Representatives of this
Agreement, the Company and its Representatives will be entitled to equitable
relief (including injunction and specific performance) in addition to all other
remedies available to them at law or in equity.

 

  9. The obligations set forth in this Agreement shall survive until the earlier
of (i) five years from the date of this Agreement or (ii) the termination of the
Facility.

 

  10. This agreement shall be governed by, and construed in accordance with, the
laws of the State of New York without consideration to its conflicts of laws
provisions.

This agreement is in addition to and does not supersede the confidentiality
agreements contained in any credit agreements of any affiliate of the Company to
which you are a party. It is



--------------------------------------------------------------------------------

understood and agreed that the Company, [NAME OF LENDER] and their respective
Representatives may rely on this Agreement.

ACCEPTED AND AGREED as of the date written above:

 

[NAME OF BANK] By        Name:   Title: